Exhibit 10.2

﻿

CINDAT HERSHA LESSEE JV LLC
a Delaware Limited Liability Company

﻿

﻿

AMENDED AND RESTATED OPERATING AGREEMENT

Dated as of April 29, 2016

﻿

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED
OPERATING AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER, OR EXEMPTION FROM, SUCH SECURITIES LAWS, AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS
AMENDED AND RESTATED OPERATING AGREEMENT.

 

 



--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

 

 

 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

5 

﻿

1.1

Definitions

5 

ARTICLE II

ORGANIZATION

18 

﻿

2.1

Formation

18 

﻿

2.2

Name

18 

﻿

2.3

Purposes and Powers

19 

﻿

2.4

Term

19 

﻿

2.5

Registered Agent; Registered Office; Principal Office and Other Offices

19 

﻿

2.6

Qualification in a Foreign Jurisdiction

19 

﻿

2.7

No Partnership under State Law

20 

﻿

2.8

Title to Property

20 

ARTICLE III

MEMBERS

20 

﻿

3.1

Members

20 

﻿

3.2

Additional Members

20 

﻿

3.3

Representations and Warranties

20 

﻿

3.4

Rights, Powers, Duties, Liabilities and Obligations of Members

22 

﻿

3.5

Confidentiality

23 

﻿

3.6

Other Activities

25 

ARTICLE IV

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

25 

﻿

4.1

Capital Contributions

25 

﻿

4.2

Failure to Make Capital Contributions; Member Loan

27 

﻿

4.3

Adjustments to Percentage Interests

27 

﻿

4.4

Capital Accounts

28 

﻿

4.5

Transferee of Capital Accounts

28 

﻿

4.6

Negative Capital Accounts

28 

﻿

4.7

Interest on Capital Contributions

28 

﻿

4.8

Return of Capital Contributions

28 

﻿

4.9

Loans by Members; Additional Capital Contributions

28 

ARTICLE V

DISTRIBUTIONS AND ALLOCATIONS

28 

﻿

5.1

Distributions

28 

﻿

5.2

Allocations of Net Income and Net Losses

30 

﻿

5.3

Regulatory Allocations

30 

﻿

5.4

Other Tax Provisions

32 

﻿

5.5

Limitation

32 

ARTICLE VI

MANAGEMENT

33 

﻿

6.1

General Powers and Duties

33 

﻿

6.2

Maintenance of Company’s Existence

33 

﻿

6.3

Major Decisions

33 

﻿

6.4

Accounting Firm

37 

﻿

6.5

Approval of Transactions

37 





1

 



--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

 

 

 

ARTICLE VII

 

EXCULPATION AND INDEMNIFICATION

37 

﻿

7.1

Exculpation of Members

37 

﻿

7.2

Indemnification by the Company

37 

﻿

7.3

Advance Payment

38 

﻿

7.4

Reimbursement by a Member

39 

﻿

7.5

Non-Exclusivity of Rights

39 

﻿

7.6

Survival

39 

ARTICLE VIII

TRANSFERS

39 

﻿

8.1

Transfers Generally

39 

﻿

8.2

Transfers to and Admission of Transferees

40 

﻿

8.3

Involuntary Transfers

41 

﻿

8.4

Company as Transferee

41 

ARTICLE IX

SALE RIGHTS

42 

﻿

9.1

Forced Sale of Assets; Right of First Offer

42 

ARTICLE X

ACCOUNTING, TAX AND FISCAL MATTERS

42 

﻿

10.1

Books and Records, Controls of Account

42 

﻿

10.2

Tax Information

43 

﻿

10.3

Periodic Reports to Members

44 

﻿

10.4

Tax Matters Partner

45 

﻿

10.5

Section 754 Election

45 

﻿

10.6

Fiscal Year

46 

﻿

10.7

Audits; Inspection of Books and Records

46 

﻿

10.8

Accounts

46 

﻿

10.9

Transfer or Change in Company Interest

46 

﻿

10.10

REIT Compliance

47 

ARTICLE XI

DISSOLUTION, LIQUIDATION AND TERMINATION

47 

﻿

11.1

Dissolution

47 

﻿

11.2

Liquidation

48 

﻿

11.3

Termination

50 

ARTICLE XII

MISCELLANEOUS PROVISIONS

50 

﻿

12.1

Notices

50 

﻿

12.2

Time is of the Essence

51 

﻿

12.3

Further Assurances

51 

﻿

12.4

Effect of Waiver or Consent

51 

﻿

12.5

WAIVER OF CERTAIN DAMAGES

52 

﻿

12.6

Governing Law

52 

﻿

12.7

Litigation

52 

﻿

12.8

Costs of Enforcement

53 

﻿

12.9

Partial Invalidity

53 

﻿

12.10

Binding Effect; Third Party Beneficiaries

53 

﻿

12.11

Rules of Construction

53 



2

 



--------------------------------------------------------------------------------

 

 

﻿

12.12

Recitals, Exhibits and Schedules

55 

﻿

12.13

Entire Agreement; Amendments to Agreement

55 

﻿

12.14

Facsimile; Counterparts

55 

﻿

12.15

Announcements; Rights to Images

55 

﻿

﻿

﻿

﻿

 

 

LIST OF SCHEDULES AND EXHIBITS

﻿

Schedule 1

Members, Capital Contributions and Percentage Interests

﻿

Schedule 2

Purchase and Contribution Agreements

﻿

Exhibit A

Hotels

﻿

Exhibit B

Schedule of Credit Documents

﻿

Exhibit C

Form of Asset Management Agreement

﻿

Exhibit D

Form of Hotel Management Agreements

﻿

﻿

﻿





3

 



--------------------------------------------------------------------------------

 

 



AMENDED AND RESTATED OPERATING AGREEMENT
OF
CINDAT HERSHA Lessee JV LLC

THIS AMENDED AND RESTATED OPERATING AGREEMENT OF CINDAT HERSHA LESSEE JV LLC, a
Delaware limited liability company (the “Company”), dated as of April 29, 2016
(the “Effective Date”), is entered into and adopted by CINDAT MANHATTAN HOTEL
PORTFOLIO (US) LLC, a Delaware limited liability company (the “Cindat Member”),
and HCIN NYC LESSEE, LLC, a Delaware limited liability company (the “Hersha
Member”), and is agreed to and adopted by each other Person who becomes a Member
in the Company pursuant to the terms of this Agreement.

Recitals

WHEREAS, the Company was formed as a limited liability company pursuant to the
Act on January 14, 2016 with the Cindat Member as the sole original member;

WHEREAS, the Company is governed by that certain Limited Liability Company
Agreement of the Company, dated as of January 14, 2016 (the “Existing
Agreement”);

WHEREAS, pursuant to the terms of those certain seven (7) separate Asset
Purchase and Contribution Agreements set forth on Schedule 2 hereto, each dated
as of February 2, 2016, by and among Cindat Member, the Company, Cindat Hersha
Owner JV LLC, a Delaware limited liability company (“Owner JV”), HCIN NYC Owner,
LLC, a Delaware limited liability company, HCIN NYC Lessee, LLC, a Delaware
limited liability company, and the Existing Vehicles (the “Purchase and
Contribution Agreements”), the Company, through its direct or indirect
subsidiaries, agreed to acquire, among other things, the rights to lease seven
(7) hotels located in New York, New York, each as described on Exhibit A
attached hereto (together with the Company Assets related thereto, each a
“Hotel,” and collectively, the “Hotels”);

WHEREAS, in connection with the closings contemplated by the Purchase and
Contribution Agreements, the Cindat Member and the Hersha Member desire to enter
into this Agreement in order to, among other things, admit the Hersha Member as
a Member, amend and restate the Existing Agreement in its entirety, establish
the respective powers, rights and interests of the Members with respect to the
Company and their respective Membership Interests, and provide for the general
management of the business and operations of the Company and the Venture
Vehicles.

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree to
continue the Company and amend and restate the Existing Agreement, which is
replaced and superseded in its entirety by this Agreement, as follows:



4

 



--------------------------------------------------------------------------------

 

 

ARTICLE I
DEFINITIONS

1.1 Definitions.  The initial capitalized terms used but not otherwise defined
in this Agreement shall have the following meanings:

“Act” means the Delaware Limited Liability Company Act, Title 6, § 18-101, et
seq., as amended from time to time.

“Additional Call Notice” has the meaning set forth in Section 4.1.4 of this
Agreement.

“Additional Capital Contribution Amount” has the meaning set forth in Section
4.1.4 of this Agreement.

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each taxable year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulations Section 1.704‑1(b)(2)(ii)(c) (or is deemed obligated to restore
under Treasury Regulations Sections 1.704‑2(g)(1) and 1.704-2(i)(5)), and (b)
decreased by such Member’s share of the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person directly or indirectly Controlling, Controlled by or under common Control
with such Person, or (b) any other Person owning or controlling ten percent
(10%) or more of the outstanding voting interests of such Person, or (c) any
officer, director, general partner or managing member of such Person, or (d) any
other Person which is an officer, director, general partner, managing member or
holder of ten percent (10%) or more of the voting interests of any other Person
described in clauses (a) through (c) of this definition.

“Agreed Value” of any Contributed Property means the fair market value of such
Contributed Property or other consideration at the time of contribution as
mutually determined by the Members using such reasonable method of valuation as
they may adopt.

“Agreement” means this Amended and Restated Operating Agreement, as executed by
the Members, and as amended, modified, supplemented or restated from time to
time in accordance with the terms hereof.

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-Governmental
Authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.

“Approved Business Plan” has the meaning set forth in Section 6.3(o) of this
Agreement.





5

 



--------------------------------------------------------------------------------

 

 

“Asset Management Agreement” means that certain asset management agreement, of
even date herewith, between the Company, Owner JV, Cindat USA LLC and 44 New
England Management Company in the form of Exhibit C hereto.

“Bankruptcy” means with respect to any Person, the event that:

(a) such Person makes an assignment for the benefit of creditors;

(b) such Person files a voluntary petition in bankruptcy;

(c) such Person is adjudged a bankrupt or insolvent, or has entered against him
an order for relief, in any bankruptcy or insolvency proceeding;

(d) such Person files a petition or answer seeking for himself any
reorganization, arrangement, composition readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation;

(e) such Person files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against him in any
proceeding of this nature;

(f) such Person seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator of the Person or of all or any substantial part
of his properties; or

(g) if one hundred twenty (120) days after the commencement of any proceeding
against such Person seeking reorganization, arrangement, composition
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, such proceeding has not been dismissed, or if within ninety (90)
days after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of such Person’s properties, such appointment is not vacated or stayed, or
within ninety (90) days after the expiration of any such stay, such appointment
is not vacated.

The foregoing definition of Bankruptcy is intended to replace and shall
supersede and replace the definition of “Bankruptcy” set forth in Sections
18-101(1) and 18-304 of the Act.

“Business Day” means any day other than Saturday, Sunday or a federal holiday in
the United States of America.

“Call Date” has the meaning set forth in Section 4.1.4 of this Agreement.

“Call Notice” has the meaning set forth in Section 4.1.4 of this Agreement.





6

 



--------------------------------------------------------------------------------

 

 

“Capital Account” means the capital account maintained for each Member pursuant
to Section 4.4 as the same may be credited or debited in accordance with the
terms hereof.

“Capital Contribution” means the aggregate cash, cash equivalents and the
initial Gross Asset Value of Contributed Property that a Member contributes to
the Company pursuant to this Agreement (including, without limitation, the
Initial Capital Contributions), in each case, (i) net of any liabilities assumed
by the Company from such Member in connection with such contribution, and (ii)
net of any liabilities to which assets contributed by such Member in respect
thereof are subject.  Unless expressly stated otherwise, any reference herein to
Capital Contribution shall mean Capital Contribution to the Company by the
applicable Member.

“Certificate” means that certain Certificate of Formation of the Company, filed
on January 14, 2016 with the Secretary of State of the State of Delaware.

“Cindat Invested Capital” has the meaning set forth in Section 4.1.2 of this
Agreement.

“Cindat Member” has the meaning set forth in the introduction to this Agreement.

“Cindat Preferred Return Rate” means the non-cumulative annual return on the
Cindat Member’s unrecovered Capital Contribution, at the rate set forth below:

(a) for the period from the Effective Date through the first anniversary of the
Effective Date, at the rate of ten percent (10%) per annum;

(h) for the period from the first anniversary of the Effective Date through the
second anniversary of the Effective Date, at the rate of nine and five tenths
percent (9.5%) per annum;

(i) for the period from the second anniversary of the Effective Date through the
third anniversary of the Effective Date, at the rate of nine percent (9.0%) per
annum;

(j) for the period from the third anniversary of the Effective Date through the
fourth anniversary of the Effective Date, at the rate of eight and five tenths
percent (8.5%) per annum; and

(k) thereafter, eight percent (8.0%) per annum.

“Cindat Owner JV Member” means the Cindat Member.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder.  Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Company” has the meaning set forth in the introduction to this Agreement.





7

 



--------------------------------------------------------------------------------

 

 

“Company Assets” means, either individually or collectively as the context
requires or otherwise indicates, any asset or other property (real, personal or
mixed) directly or indirectly owned by the Company from time to time, directly
or indirectly.

“Company Minimum Gain” means the amount determined pursuant to the provisions of
Treasury Regulations Sections 1.704‑2(d) and 1.704‑2(b)(2).  In accordance with
Treasury Regulations Section 1.704-2(d), the amount of Company Minimum Gain is
determined by first computing, for each nonrecourse liability of the Company,
any gain the Company would realize if it disposed of the property subject to
that liability for no consideration, other than full satisfaction of the
liability, and then aggregating the separately computed gains.  A Member’s share
of Company Minimum Gain shall be determined in accordance with Treasury
Regulations Section 1.704-2(g)(1).

“Confidential Information” has the meaning set forth in Section 3.5.1 of this
Agreement.

“Contributed Property” means each asset, in such form as may be permitted under
the Act, but excluding cash, contributed to the Company.

“Contributing Member” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise, and the terms “Controlling”, “Controlled by” and “under common
Control with” shall have the meanings correlative therewith.

“Credit Document” means each credit agreement, other agreement, document or
instrument set forth on Exhibit B hereto evidencing, governing and/or securing
the senior financing and mezzanine financing of the Company and/or its direct or
indirect subsidiaries listed on Exhibit B, together with any modifications,
amendments or extensions thereof mutually approved in writing by the Members in
accordance with the terms hereof.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, “Depreciation” shall be an amount which bears the same
ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year bears to such beginning adjusted tax basis.  If any asset shall have a zero
adjusted basis for federal income tax purposes, “Depreciation” shall be
determined utilizing any method selected by the Members.  The Members
acknowledge that the depreciation methodology set forth in Section 5.4.2 below
shall be utilized until otherwise agreed to by the Members.

“Distribution” has the meaning set forth in Section 5.1.2 of this Agreement.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulations
Section 1.752-2(a).





8

 



--------------------------------------------------------------------------------

 

 

“Effective Date” means the date of this Agreement.

“Exculpated Party” has the meaning set forth in Section 7.1 of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations and rules promulgated thereunder.

“Existing Agreement” has the meaning set forth in the Recitals.

“Existing Vehicles” means HHLP Water Street Associates, LLC, a Delaware limited
liability company, Maiden Hotel LLC, a New York limited liability company,
Chelsea Grand East, LLC, a New York limited liability company, Brisam, LLC, a
Delaware limited liability company, HHLP Duo Three Associates, LLC, a Delaware
limited liability company, HHLP Duo One Associates, a New York limited liability
company, and HHLP Duo Two Associates, LLC, a New York limited liability company.

“Expenses” means, for any period, the total gross expenditures of the Company
and Venture Vehicles for which the Company is the direct or indirect parent
company reasonably relating to the operations of the Company and such Venture
Vehicles and/or the acquisition, development, ownership, maintenance or leasing
of the Company Assets and the Venture Vehicle Assets as contemplated by the
Asset Management Agreement, Hotel Management Agreements and Franchise Agreements
or otherwise reasonably approved by the Members from time to time, including,
without duplication, (a) all cash operating expenses (including real estate
taxes and assessments, personal property taxes, sales taxes, and all fees,
commissions, expenses and allowances paid or reimbursed to any Member or any of
its Affiliates pursuant to this Agreement, each Hotel Operating Lease or
otherwise as permitted hereunder), (b) all deposits of Revenues to the reserve
accounts, and (c) all expenditures which are treated as capital expenditures (as
distinguished from expense deductions included in clause (a) above) under GAAP;
provided, however, that Expenses shall not include any payment or expenditure to
the extent the sources of funds used for such payment or expenditure are not
included in Revenues.  All reserves to pay for Expenses shall be invested in
such manner as may be mutually agreed upon by the Members.  If the Members are
unable to agree upon the investment of the Company’s reserves, such funds shall
be invested in: (a) segregated interest-bearing accounts or certificates of
deposit with any financial institution insured by the Federal Deposit Insurance
Corporation; or (b) United States Treasury obligations, provided that in no
event will funds be placed in investments that do not constitute assets
described in Code Section 856(c)(4)(A).





9

 



--------------------------------------------------------------------------------

 

 



“Extraordinary Cash Flow” shall mean, for any applicable period, (x) all
Revenues received by the Company or any Venture Vehicle for which the Company is
the direct or indirect parent company from a Major Capital Event minus (y) (i)
the costs and expenses incurred by the Company or Venture Vehicle in connection
with such Major Capital Event; (ii) proceeds deposited in reserves pursuant to a
reasonable determination of the Members that such reserve and the amount thereof
is required to provide for actual or contingent obligations of the Company or
such Venture Vehicle or improvements to or restoration of any Hotel owned by
such Venture Vehicle; (iii) proceeds applied to pay or prepay any indebtedness
of the Company or any Venture Vehicle in connection with such Major Capital
Event; (iv) to the extent not previously deposited in reserves pursuant to
clause (y)(ii) of this definition, proceeds applied to rebuild, repair or
restore any Hotel; and (v) refundable sums received by any Venture Vehicle in
respect of any Hotel.  All reserves shall be invested in such manner as may be
mutually agreed upon by the Members.

“Fiscal Year” means the calendar year, except that the first Fiscal Year shall
be that period commencing as of the date of this Agreement and ending on
December 31 of the same year.

“Franchise Agreements” means any hotel franchise agreements to which the Hotel
Lessees may be parties.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Agreed Value of such asset.

(l) The Gross Asset Values of all Company Assets immediately prior to the
occurrence of any event described in subparagraphs (i) through (vi) below shall
be adjusted to equal their respective gross fair market values, as determined by
the Members, as of the following times:

(i) the acquisition of an additional Membership Interest in the Company by a new
or existing Member in exchange for more than a de minimis Capital Contribution,
if the Members, acting reasonably and in good faith, determine that such
adjustment is necessary or appropriate to reflect the relative Membership
Interests of the Members in the Company;





10

 



--------------------------------------------------------------------------------

 

 



(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company Assets as consideration for a Membership Interest in the
Company, if the Members, acting reasonably and in good faith, determine that
such adjustment is necessary or appropriate to reflect the relative Membership
Interests of the Members in the Company;

(iii) the liquidation or dissolution of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other than a termination of
partnership constituted by the Company pursuant to Section 708(b)(1)(B) of the
Code);

(iv) the issuance of a Membership Interest in the Company (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Company by an existing Member acting in a member capacity, or by
a new Member acting in a member capacity or in anticipation of becoming a Member
of the Company, if the Members, acting reasonably and in good faith, determine
that such adjustment is necessary or appropriate to reflect the relative
Membership Interests of the Members in the Company;

(v) the issuance of a noncompensatory option (as defined in Treasury Regulations
Section 1.721-2(f)) by the Company to acquire a Membership Interest (other than
a de minimis interest), if the Members, acting reasonably and in good
faith,  determine that such adjustment is necessary or appropriate to reflect
the relative Membership Interests of the Members in the Company; and

(vi) at such other times as the Members, acting reasonably and in good faith,
determine to be necessary or advisable in order to comply with Treasury
Regulations Sections 1.704-1(b) and 1.704-2.

(m) The Gross Asset Value of any Company Asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution as
determined by the Members, acting reasonably and in good faith.

(n) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (d) to the
extent that an adjustment pursuant to subparagraph (b) above is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).





11

 



--------------------------------------------------------------------------------

 

 

“Hersha Invested Capital” has the meaning set forth in Section 4.1.1 of this
Agreement.

“Hersha Member” has the meaning set forth in the Recitals to this Agreement.

“Hersha OP” means Hersha Hospitality Limited Partnership, a Virginia limited
partnership and the sole member of the Hersha Member.

“Hersha Owner JV Member” means HCIN NYC Owner, LLC, a Delaware limited liability
company.

“Hersha REIT” means Hersha Hospitality Trust, a Maryland real estate investment
trust and the sole general partner of Hersha OP.

“Hotel” has the meaning set forth in the Recitals.

“Hotel Lessee” means each Venture Vehicle that is an operating lessee under a
Hotel Operating Lease, including, without limitation, each of HCIN Water Street
Lessee, LLC, HCIN Maiden Hotel Lessee, LLC, HCIN Chelsea Grand East Lessee, LLC,
HCIN Herald Square Lessee, LLC, HCIN Duo Three Lessee, LLC, HCIN Duo Two Lessee,
LLC and HCIN Duo One Lessee, LLC.

“Hotel Management Agreements” means, collectively, the seven (7) hotel
management agreements, each entered into between the Hotel Manager and a Hotel
Lessee.

“Hotel Manager” means Hersha Hospitality Management, L.P., a Pennsylvania
limited partnership.

“Hotel Operating Lease” means any hotel operating lease entered into by an
applicable lessor Venture Vehicle, for which the Company is the direct or
indirect parent company, as lessor and a Hotel Lessee as lessee.

“Indemnified Party” has the meaning set forth in Section 7.2 of this Agreement.

“Initial Capital Contributions” means (a) in the case of the Cindat Member, the
Cindat Invested Capital (as defined in Section 4.1.2), and (b) in the case of
the Hersha Member, the Hersha Invested Capital (as defined in Section 4.1.1).

“IRR” has the meaning set forth in Section 5.1.2 of this Agreement.

“Owner JV” means Cindat Hersha Owner JV LLC, a Delaware limited liability
company.

“Owner JV Capital Contribution” means, with respect to the Cindat Owner JV
Member or the Hersha Owner JV Member, as the context requires, the capital
contributions to the Owner JV made by such Person pursuant to and in accordance
with the Owner JV Operating Agreement.

“Major Capital Event” shall mean the sale, termination, cancellation or the
disposition of the Hotel Operating Lease.





12

 



--------------------------------------------------------------------------------

 

 

“Major Decision” has the meaning set forth in Section 6.3 of this Agreement.

“Management Agreement Termination Fee” has the meaning set forth in Section
9.1.1 of this Agreement.

“Member” means the Hersha Member, the Cindat Member (or each of their permitted
successors in interest), and each Person who is admitted as a member of the
Company after the date of this Agreement in accordance with the terms of this
Agreement and the Act, in each case so long as such Person is shown on the
Company’s books and records as the owner of a Membership Interest.  The Members
shall constitute the “members” (as such term is defined in the Act) of the
Company.

“Member Loan” has the meaning set forth in Section 4.2.1 of this Agreement.

“Member Nonrecourse Debt” has the meaning set forth for partner nonrecourse debt
in Treasury Regulations Section 1.704‑2(b)(4).

“Member Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704‑2(i)(2) for the phrase “partner nonrecourse
deductions”.

“Membership Interest” means a Member’s interest in the Company, including such
Member’s share of the Company’s profits, losses and distributions pursuant to
this Agreement and the Act, and the right, if any, to participate in the
management of the business and affairs of the Company, including, without
limitation, the right, if any, to vote on, consent to or otherwise participate
in any decision or action of or by the Members and the right to receive
information concerning the business and affairs of the Company and the Venture
Vehicles, in each case to the extent expressly provided in this Agreement or
otherwise required under the Act.

“Minimum Gain Attributable to Member Nonrecourse Debt” means partner nonrecourse
debt minimum gain as defined in Treasury Regulations Section 1.704-2(i)(2).  A
Member’s share of partner nonrecourse debt minimum gain shall be determined in
accordance with Treasury Regulations Section 1.704-2(i)(5).

“Necessary Expenditures” means Portfolio, Venture Vehicle or Company
Expenses  which are unable to be paid out of Operating Cash Flow or applicable
reserves, such as emergency repairs, unexpected capital expenditures required to
bring any Hotels into compliance with Applicable Laws, franchisor-mandated
expenses imposed pursuant to any applicable Franchise Agreements, or cash
infusions to address seasonal operating shortfalls, in each case that (i) are
necessary to preserve, protect or maintain the Portfolio or the interests of the
Company or any Venture Vehicle therein, (ii) the failure to timely pay would
result in the cessation of operations of a Hotel or subject the Company or any
Venture Vehicle to material liabilities, or (iii) would subject any Hotel to any
other material adverse effect.

“Necessary Shortfall Notice” has the meaning set forth in Section 4.1.4 of this
Agreement.





13

 



--------------------------------------------------------------------------------

 

 



“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, deduction or credit required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income and Net Loss shall increase the amount of such
income and/or decrease the amount of such loss;

(o) Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income and Net Loss,
shall decrease the amount of such income and/or increase the amount of such
loss;

(p) Gain or loss resulting from any disposition of Company Assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Company Assets disposed of,
notwithstanding that the adjusted tax basis of such Company Assets differs from
its Gross Asset Value;

(q) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such income or loss, there shall be taken into
account Depreciation for such fiscal year or other period;

(r) To the extent an adjustment to the adjusted tax basis of any asset included
in Company Assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts as a result of a distribution
other than in liquidation of a Member’s Membership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for the
purposes of computing Net Income and Net Loss;

(s) If the Gross Asset Value of any Company asset is adjusted in accordance with
subparagraph (b) or subparagraph (c) of the definition of “Gross Asset Value”
above, the amount of such adjustment shall be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss; and





14

 



--------------------------------------------------------------------------------

 

 



(t) Notwithstanding any other provision of this definition of Net Income and Net
Loss, any items that are specially allocated pursuant to Section 5.2 or Section
5.3 hereof shall not be taken into account in computing Net Income or Net
Loss.  The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Section 5.2 or Section 5.3
hereof shall be determined by applying rules analogous to those set forth in
this definition of Net Income and Net Loss.

“Non-Contributing Member” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Code Section 705(a)(2)(B))
that, in accordance with the principles of Treasury Regulations Sections
1.704‑2(b)(1), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

“Notice” has the meaning set forth in Section 12.1 of this Agreement.

“OFAC” has the meaning set forth in Section 3.3.4 of this Agreement.

“Operating Cash Flow” shall mean, for any applicable period, (x) all Revenues
received by the Company or any Venture Vehicle (excluding Revenues received from
a Major Capital Event) minus (y) all Expenses.

“Other Business” has the meaning set forth in Section 3.6.1 of this Agreement.

“Owner JV” has the meaning set forth in the recitals to this Agreement.

“Owner JV Operating Agreement” means that certain Amended and Restated Operating
Agreement of Cindat Hersha Owner JV LLC, dated of even date herewith, as the
same may be amended, supplemented or modified from time to time.





15

 



--------------------------------------------------------------------------------

 

 



“Percentage Interest” means with respect to any Member, and as of any date, the
percentage equivalent of a fraction (A) the numerator of which is the aggregate
amount of Capital Contributions funded (or deemed funded in accordance with the
express provisions of this Agreement) by such Member to the Company and (B) the
denominator of which is the total amount of all Capital Contributions funded (or
deemed funded in accordance with the express provisions of this Agreement) by
all Members to the Company, subject to adjustment as provided for in Section
4.2,  Section 4.3.  The Percentage Interests for each Member shall initially be
as follows:

Members

Percentage Interest

Cindat Member

70%

Hersha Member

30%

“Person” means a natural person, corporation, partnership (whether general or
limited), limited liability company, association, trust, estate, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

“Pledge” means mortgaging, pledging, hypothecating, encumbering or otherwise
granting a security interest as collateral.

“Portfolio” means a collective reference to all of the Hotels.

“Proceeding” has the meaning set forth in Section 7.2 of this Agreement.

“Purchase and Contribution Agreements” has the meaning set forth in the recitals
to this Agreement.

“Regulatory Allocations” has the meaning set forth in Section 5.3.8 of this
Agreement.

“REIT” shall mean a real estate investment trust within the meaning of Sections
856 through 860 of the Code.

“REIT Regulations” has the meaning set forth in Section 10.10 of this Agreement.





16

 



--------------------------------------------------------------------------------

 

 



“Revenues” means, for any period, the total gross revenues received by the
Company or any Venture Vehicle during such period, including, without
limitation, all receipts of the Venture Vehicle or Company (as applicable) from
(a) concessions which are in the nature of revenues, (b) rent or business
interruption insurance, and casualty and liability insurance, if any, (c) funds
made available to the extent such funds are withdrawn from the Company’s, a
Venture Vehicle’s or a third party’s reserve account and deposited into the
Company’s or a Venture Vehicle’s operating accounts, (d) proceeds from the sale
or other disposition of any Company Assets or Venture Vehicle Assets, (e)
proceeds from the financing, refinancing or securitization of any Company Assets
or Venture Vehicle Assets, (f) revenues and receipts realized by the Company,
including guest rooms, conferences, receptions, meetings, food and beverage and
including for parking facilities and (g) other revenues and receipts realized by
the Company or Venture Vehicle, including excess cash from any reserve
established by or on behalf of the Company or a Venture Vehicle or from any
Capital Contribution if and to the extent the same were not used for the purpose
of funding any Shortfall or other reason giving rise to the need for such
Capital Contributions.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

“Section 1245 Recapture” means any gain recognized by the Company (computed
without regard to any adjustment required by Code Section 734 or 743) upon the
disposition of any property or asset of the Company, which gain is characterized
as ordinary income under Code Section 1245.

“Section 1250 Recapture” means any gain recognized by the Company (computed
without regard to any adjustment required by Code Section 734 or 743) upon the
disposition of any property or asset of the Company, which gain is characterized
as “unrecaptured Section 1250 gain” under Code Section 1(h).

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations and rules promulgated thereunder.

“Shortfall” has the meaning set forth in Section 4.1.4 of this Agreement.

“Substitute Capital Contribution” has the mean set forth in Section 4.2.1 of
this Agreement.

“Substitute Member” has the meaning set forth in Section 8.2.2 of this
Agreement.

“Tax Distributions” has the meaning set forth in Section 5.1.5 of this
Agreement.

“Transaction Document” means any of the Asset Management Agreement, the Hotel
Management Agreements, Credit Documents, Purchase and Contribution Agreements,
the Owner JV Operating Agreement, the Franchise Agreements and this Agreement.





17

 



--------------------------------------------------------------------------------

 

 



“Transfer” means any assignment, transfer, sale, Pledge or other alienation,
whether voluntary, involuntary or by operation of law.

“Transferee” means any Person to whom a Member is permitted to Transfer a
Membership Interest under this Agreement; provided, however, that any consent
which is required under this Agreement for the Transfer to such Person has been
obtained as required herein.

“Treasury Regulations” means the federal income tax regulations, including any
temporary or proposed regulations, promulgated under the Code, as amended and in
effect from time to time.  Any reference in this Agreement to a specific
Treasury Regulations shall be deemed to include a reference to any corresponding
provisions of future law.

“Unfunded Amount” has the meaning set forth in Section 4.2.1 of this Agreement.

“Venture Vehicles” means the limited liability companies, limited partnerships
or similar vehicles formed by and wholly owned, directly or indirectly, by the
Owner JV or the Company to acquire, otherwise invest in or own or lease,
directly or indirectly, any Hotel.

“Venture Vehicle Assets” means either individually or collectively as the
context requires or otherwise indicates, any asset or other property (real,
personal or mixed) owned by or leased to the Venture Vehicles, including,
without limitation, the Hotel Lessees, from time to time, directly or
indirectly, which shall include, without limitation, (i) the land underlying
each of the Hotels together with all easements, interests in roadways, strips
and other rights appurtenant to such land, (ii) all improvements, structures and
fixtures located upon the land, including the Hotels (iii) all furniture,
fixtures, equipment, machinery, appliances, artwork and other items of tangible
personal property and (iv) all other property directly or indirectly acquired by
such Venture Vehicle from time to time.

ARTICLE II
ORGANIZATION

2.1 Formation.  The Company has been organized as a Delaware limited liability
company by the execution and filing of the Certificate by an “authorized person”
(as defined in the Act) pursuant to the Act.  The Members approve and ratify the
execution and filing of the Certificate.  Kelly Gmoser is hereby designated as
an “authorized person” within the meaning of the Act, and had executed,
delivered and filed the Certificate of Formation of the Company with the
Secretary of State of the State of Delaware.  Upon the filing of the Certificate
of Formation with the Secretary of State of the State of Delaware, her powers as
an “authorized person” ceased, and each Member thereupon became the designated
“authorized person” and shall continue as the designated “authorized person”
within the meaning of the Act.

2.2 Name.  The name of the Company is “Cindat Hersha Lessee JV LLC”, and all
business of the Company shall be conducted in that name or in such other names
as the Members may unanimously designate from time to time.





18

 



--------------------------------------------------------------------------------

 

 



2.3 Purposes and Powers.  The sole purpose of the Company and nature of the
business to be conducted by the Company is to own, administer, operate, hold,
develop, lease, manage, acquire, maintain, finance, refinance, renovate, market,
sell and otherwise deal with and dispose of Company Assets.  The Company shall
have the power and authority to engage in any and all activities and take any
and all actions necessary, appropriate, proper, advisable or convenient for, or
incidental to, the furtherance of the purposes set forth in this Section 2.3;
provided, however, that the foregoing shall not be construed as authorizing the
Company to have any purpose or power, or to engage in any activity or take any
action which is prohibited under Applicable Law.  The purposes of the Company
shall not be extended by implication, and any change to this Section 2.3 shall
not be effective unless set forth in a written agreement among the Members in
accordance with Section 12.13.

2.4 Term.  The term of the Company commenced on the date the Certificate was
filed as described in Section 2.1.  The existence of the Company as a separate
legal entity shall continue until cancellation of the Certificate as provided in
the Act.

2.5 Registered Agent; Registered Office; Principal Office and Other Offices.

2.5.1 Registered Agent.  The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate or such
other Person as the Members may mutually agree to designate from time to time in
accordance with the Act.

2.5.2 Registered Office.  The registered office of the Company required under
the Act to be maintained in the State of Delaware shall be the office of the
initial registered agent named in the Certificate or such other office (which
need not be a place of business of the Company) as the Members may mutually
agree to designate from time to time in accordance with the Act.

2.5.3 Principal Office and Other Offices.  The principal office of the Company
shall be at such place as the Members may mutually agree and designate from time
to time and the Company shall maintain records at such principal office for
inspection as required under the Act.  The initial principal office of the
Company will be located at 44 Hersha Drive, Harrisburg, PA 17102.  The Company
may have such other offices as the Members may mutually agree and designate from
time to time.

2.6 Qualification in a Foreign Jurisdiction.  The Company shall comply with all
requirements necessary to qualify or register the Company as a foreign limited
liability company in any jurisdiction in which the Company transacts business to
the extent such qualification or registration is necessary, appropriate or
advisable for the Company.  At the request of any of the Members, each Member
shall execute, acknowledge and deliver any certificates, documents and other
instruments that are necessary or appropriate to qualify, register, continue or
terminate the Company as a foreign limited liability company in any such
jurisdiction in which the Company owns property or transacts business or ceases
to own property or transact business (as the case may be).





19

 



--------------------------------------------------------------------------------

 

 



2.7 No Partnership under State Law.  The Members intend that the Company shall
not be a partnership (whether general or limited) or joint venture and that no
Member shall be a partner or joint venturer of any other Member for any purposes
other than federal income tax purposes and, if applicable, state income or
franchise tax purposes.  The Members intend that the Company be treated as a
partnership for United States federal and state income tax purposes unless
otherwise decided by the Members, and the Members and the Company shall file all
tax returns and shall otherwise take all tax and financial reporting positions
in a manner consistent with this Section 2.7.  No Member or any other Person
shall make an election to have the Company treated as a corporation or other
association taxable as a corporation for any tax purpose and no Member or other
Person shall allow any equity interest in the Company to be traded on an
established securities market or the substantial equivalent thereof.

2.8 Title to Property.  All property (tangible and intangible) owned by the
Company shall be deemed owned by the Company as an entity and no Member,
individually, shall have any ownership of such property.  The Company may hold
any of its assets in its own name or, with the written consent of all of the
Members, in the name of a nominee.  The Members hereby waive any rights under
the Act or other Applicable Law for partition of any Company Assets.

ARTICLE III
MEMBERS

3.1 Members.  Schedule 1 attached hereto and dated as of the Effective Date sets
forth a complete list of all Members in the Company and their respective
Percentage Interests as of the Effective Date.  Each Person listed on Schedule 1
shall, upon its execution of this Agreement or counterpart thereto, be admitted
to the Company as a Member of the Company.  No Person other than the Members has
any right to take part in the ownership of the Company, or receive any
distributions from the Company, as of the Effective Date.

3.2 Additional Members.  Except for the Members listed on Schedule 1, no Person
may be admitted as a Member of the Company unless such Person is (i) a
Transferee that satisfies the requirements of this Agreement prior to admission,
or (ii) a Person admitted as an additional Member with the mutual approval of
the Members.  The Hersha Member shall amend Schedule 1 (and provide copies
thereof to the Cindat Member) and file any documents which are necessary,
appropriate or advisable under the Act or other Applicable Law upon the
admission of any Transferee or additional Member to the Company to reflect such
admission and any changes in Percentage Interests.  Any reference to Schedule 1
in this Agreement shall be deemed to be a reference to Schedule 1 as amended
from time to time pursuant to this Agreement.

3.3 Representations and Warranties.  Each Member hereby makes the following
representations and warranties with respect to itself, upon which such Member
acknowledges and agrees that the other Members and the Company are entitled to
rely.

3.3.1 Organization and Power.  Such Member is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization or
formation, and has all requisite power and authority to own the Membership
Interest to be held by such Member.



20

 



--------------------------------------------------------------------------------

 

 

3.3.2 Authority and Binding Obligation.  Such Member has full power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.  The execution and delivery by the undersigned on behalf
of such Member and the performance by such Member of its obligations under this
Agreement have been duly and validly authorized by all necessary action on the
part of such Member, and this Agreement, when executed and delivered, will each
constitute the legal, valid and binding obligations of such Member enforceable
against such Member in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar law of general application relating to or affecting the enforcement of
creditors’ rights and by general equitable principles.

3.3.3 Consents and Approvals; No Conflicts.  No filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for execution or delivery of this Agreement or the
performance of the obligations under this Agreement by such Member, and neither
the execution or delivery of this Agreement or performance of the obligations
under this Agreement by such Member will: (i) violate any provision of the
organizational or governing documents of such Member; (ii) violate any
Applicable Law to which such Member is subject; or (iii) result in a breach of
or constitute a default under any material contract, agreement or other
instrument or obligation to which such Member is a party or by which any of such
Member’s assets are subject.

3.3.4 OFAC.  Such Member is not restricted from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury of the United States of America (including, those persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order (No. 13,224)
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism 66 Fed. Reg. 49,079), or other governmental
action and such Member is not and shall not knowingly engage in any dealings or
transactions or otherwise be associated with such persons.

3.3.5 Investment in Company.  With respect to such Member’s investment in the
Company:

(a) Such Member has acquired or is acquiring its Membership Interest for
investment solely for its own account and not for distribution, transfer or sale
to any Person in connection with any distribution or offering to the public.

(b) Such Member is financially able to bear the economic risk of an investment
in the Company and has no need for liquidity in such investment.

(c) Such Member has such knowledge, experience and skill in financial and
business matters in general and with respect to investments of a nature similar
to an investment in the Company so as to be capable of evaluating the merits and
risks of, and making an informed business decision with respect to, such
investment.



21

 



--------------------------------------------------------------------------------

 

 

(d) Such Member has received all information that it deems necessary to make an
informed investment decision with respect to an investment in the Company and
has had the unrestricted opportunity to make such investigation as it desires
pertaining to the Company and an investment therein and to verify any
information furnished to such Member.

(e) Such Member understands that it must bear the economic risk of an investment
in the Company for an indefinite period of time because (i) the Membership
Interests have not been registered under the Securities Act or applicable state
securities laws, and (ii) such Member shall not be permitted to Transfer its
Membership Interest, except in accordance with this Agreement, the Credit
Documents and any other financing agreements, and then only if such Membership
Interest is subsequently registered in accordance with the provisions of the
Securities Act and applicable state securities laws or registration under the
Securities Act or any applicable state securities laws is not required.

(f) Such Member understands that the Company is not obligated to register the
Membership Interests for resale under the Securities Act or any applicable state
securities laws.

3.4 Rights, Powers, Duties, Liabilities and Obligations of Members.

3.4.1 General Rights, Powers, Duties, Liabilities and Obligations of
Members.  The rights, powers, duties, liabilities and obligations of the Members
shall be determined pursuant to this Agreement and the Act; provided, however,
that to the extent there is any conflict or inconsistency between the rights,
powers, duties, liabilities and obligations of any Member under this Agreement
and the Act or other Applicable Law, this Agreement shall control to the extent
permitted under the Act or other Applicable Law.

3.4.2 Limitation of Liability.  Except as otherwise required under the Act or
other Applicable Law, no Member shall have any liability whatsoever in such
Member’s capacity solely as a member, whether to the Company, to any other
Members, to the creditors of the Company, or to any other Person, for the debts,
liabilities, commitments or any other obligations of the Company or for any
losses of the Company, including, without limitation, those arising pursuant to
the Purchase and Contribution Agreements.  Each Member, in such Member’s
capacity solely as a Member, shall be liable only to make such payments
expressly required under this Agreement, the Act or other Applicable Law.





22

 



--------------------------------------------------------------------------------

 

 



3.4.3 Liability for Certain Payments and Distributions.  Notwithstanding the
provisions of Section 3.4.2, the Members acknowledge and agree that pursuant to
the Act and other Applicable Law, a member of a limited liability company may,
under certain circumstances, be required to return amounts previously
distributed to such Member.  It is the intent of the Members that no
distribution to any Member pursuant to Article V shall be deemed a return of
money or other property paid or distributed in violation of the Act or other
Applicable Law.  Accordingly, any Member receiving any such money or property
shall not be required to return to any Person any such money or property;
provided, however, that if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
return any such payment or distribution, such obligation shall be the obligation
of such Member only, and not of any other Member.

3.4.4 Withdrawal of Member.  No Member may withdraw from the Company without the
prior unanimous written consent of all the Members.

3.5 Confidentiality.

3.5.1 Confidential Information.  The terms of this Agreement, the identity of
any Person with whom the Company may be holding discussions with respect to any
investment, acquisition, disposition or other transaction, and all other
business, financial or other information relating directly to the conduct of the
business and affairs of the Company and the Venture Vehicles or the relative or
absolute rights or interests of any of the Members (collectively, the
“Confidential Information”) that is not already publicly available or that has
not been publicly disclosed pursuant to authorization by all of the Members is
confidential and proprietary information of the Company, the disclosure of which
would cause irreparable harm to the Company and the Members.  Accordingly,
except as provided in this Section 3.5 and Section 12.15 hereof, each Member
agrees that it will not and will direct its shareholders, partners, directors,
officers, agents, advisors and Affiliates not to, disclose to any Person any
Confidential Information or confirm any statement made by third Persons
regarding Confidential Information until the Company has publicly disclosed the
Confidential Information pursuant to authorization by the other Member and has
notified each Member that it has done so; provided, however, that any Member (or
its Affiliates) may disclose such Confidential Information solely to the extent
required by Applicable Law (it being specifically understood and agreed that
anything set forth in any filing made pursuant to the U.S., federal or state
securities laws or any other document filed pursuant to Applicable Law will be
deemed required by Applicable Law), if necessary for it to perform any of its
duties or obligations hereunder or in any management agreement to which it is a
party covering any Company Assets, and to its attorneys and advisors and
prospective investors and lenders, who agree to maintain a similar confidence.





23

 



--------------------------------------------------------------------------------

 

 



3.5.2 Disclosure.  Subject to the provisions of Section 3.5.1, from and after
the date hereof, each Member agrees not to disclose any Confidential Information
to any Person (other than a Person (including an attorney or advisor or
potential investor or lender) agreeing to maintain all Confidential Information
in strict confidence or a judge, magistrate or referee in any action, suit or
proceeding relating to or arising out of this Agreement or otherwise), and to
keep confidential all documents (including responses to discovery requests)
containing any Confidential Information.  Each Member hereby consents in advance
to any motion for any protective order brought by any other Member represented
as being intended by the movant to implement the purposes of this Section 3.5.2,
provided that, if a Member receives a request to disclose any Confidential
Information under the terms of a valid and effective order issued by a court or
governmental agency and the order was not sought by or on behalf of or consented
to by such Member, then such Member may disclose the Confidential Information to
the extent required if the Member as promptly as practicable (i) notifies each
of the other Members of the existence, terms and circumstances of the order,
(ii) consults in good faith with each of the other Members on the advisability
of taking legally available steps to resist or to narrow the order, and (iii) if
disclosure of the Confidential Information is required, exercises its
commercially reasonable efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the portion of the
disclosed Confidential Information that any other Member designates.  The cost
(including reasonable attorneys’ fees and expenses) of obtaining a protective
order covering Confidential Information designated by such other Member will be
borne by the Company.

3.5.3 Transfer.  The covenants contained in this Section 3.5 will survive the
Transfer of the Membership Interest of any Member and the termination of the
Company.

3.5.4 Tax Treatment.  Notwithstanding anything in this Agreement to the
contrary, the Members may disclose (i) any information to the extent required in
connection with the preparation of filing of any tax returns or other filings
required by any Applicable Law and (ii) the tax structure or tax treatment of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided relating to such
tax treatment and tax structure.  For this purpose, “tax treatment” means U.S.
federal income tax treatment and “tax structure” is limited to any facts
relevant to the U.S. federal income tax treatment of the transactions.

3.5.5 MNPI.  Each Member acknowledges that notices and reports to any Member
pursuant to this Agreement may contain material non-public information and
agrees not to use such information other than in connection with this Agreement
and agrees to abide by all applicable securities laws, including, without
limitation, the Securities Act and the Exchange Act, with respect to any such
material non-public information, including a prohibition on trading in
securities on the basis of any such information.





24

 



--------------------------------------------------------------------------------

 

 



3.6 Other Activities.

3.6.1 Other Business.  Subject to the provisions of Section 3.6.2, each Member,
at any time and from time to time, may engage in and own interests in other
business ventures of any type and description, independently or with others
(including business ventures in competition with the Company and its Venture
Vehicles) notwithstanding any duty existing at law or in equity.  In this
regard, each Member expressly acknowledges that, (i) any other Member and its
Affiliates are, both presently and in the future, permitted to own a controlling
interest in, manage the operations of, have investments in or maintain other
business relationships with entities engaged in businesses similar to or related
to the business of the Company and the Venture Vehicles, and in related
businesses other than through the Company and the Venture Vehicles (hereinafter,
“Other Business”), (ii) the other Member and its Affiliates have and may develop
a strategic relationship with businesses that are and may be competitive with
the Company and the Venture Vehicles, (iii) neither the other Member nor its
Affiliates will be prohibited by virtue of their investments in the Company from
pursuing and engaging in any such activities, (iv) neither the other Member nor
its Affiliates will be obligated to inform the Company or any Member of any such
opportunity, relationship or investment, (v) the other Member will not acquire
or be entitled to any interest or participation in any Other Business as a
result of the participation therein of the other Member and its Affiliates, and
(vi) the involvement of the other Member and its Affiliates in any Other
Business will not constitute a conflict of interest by such Persons with respect
to the Company, any of the Members or any of their respective Affiliates.

3.6.2 Fiduciary Duties.  Except as otherwise expressly provided in this
Agreement, to the fullest extent permitted by law none of the Members shall have
any duties or liabilities to the Company or any other Member (including any
fiduciary duties), whether or not such duties or liabilities otherwise arise or
exist in law or in equity, and each Member hereby expressly waives any such
duties or liabilities, provided that nothing contained herein shall be deemed to
diminish or reduce the implied covenant of good faith and fair dealing.

ARTICLE IV
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

4.1 Capital Contributions.

4.1.1 Hersha Member Capital.  As of the Effective Date, the Hersha Member will
have made a Capital Contribution to the Company in cash in an amount equal to
Three Thousand Dollars and No Cents ($3,000.00)  (the “Hersha Invested
Capital”).

4.1.2 Cindat Member Capital.  As of the Effective Date, the Cindat Member will
have made a Capital Contribution to the Company in cash in the amount of Seven
Thousand Dollars and No Cents ($7,000.00).  The Cindat Member shall receive a
credit to its Capital Account in such amount (the “Cindat Invested Capital”).





25

 



--------------------------------------------------------------------------------

 

 



4.1.3 Capital Accounts.  On the Effective Date, after taking into consideration
the contributions, deemed contributions and distributions described in Section
4.1.1 and Section 4.1.2, the Capital Account of the Hersha Member will reflect
aggregate Capital Contributions equaling 30% of the total aggregate Capital
Contributions made to the Company by its Members, and the Capital Account of the
Cindat Member will reflect aggregate Capital Contributions equaling 70% of the
total aggregate Capital Contributions made to the Company by its Members.

4.1.4 Capital Calls.  If at any time after the Effective Date, either Member
determines that additional cash (a “Shortfall”) is required by the Company for
Necessary Expenditures, such Member may (but shall not be obligated to) require
that each of the Members contribute its pro rata share (based upon the
Percentage Interests of the Members at the time of such request) of such
Shortfall.  In the event of a capital call for a Shortfall, such Member shall
give written notice (a “Necessary Shortfall Notice”) to the other Member of the
amount of the Shortfall.  Any capital call for any amount other than a Shortfall
(an “Additional Capital Contribution Amount”) shall require the unanimous
consent of the Cindat Member and the Hersha Member, and upon such consent, shall
be set forth in a written notice to the Members (an “Additional Call Notice,”
and together with any Necessary Shortfall Notice, a “Call Notice”).  Each Call
Notice shall also set forth a date, no fewer than fifteen (15) Business Days
following the date of the Call Notice, by which the Capital Contribution must be
delivered to the Company (the “Call Date”).  In the event that a Call Notice is
delivered to the Members, each Member shall, on or before the Call Date, make a
Capital Contribution to the Company in an amount equal to its then current
Percentage Interest multiplied by the applicable amount of the Shortfall or the
Additional Capital Contribution Amount, as applicable.





26

 



--------------------------------------------------------------------------------

 

 



4.2 Failure to Make Capital Contributions; Member Loan.

4.2.1 In the event that any Member fails to make any portion of its Capital
Contribution called pursuant to Section 4.1 above by the Call Date (such Member
is referred to herein as the “Non-Contributing Member” and the unfunded amount
is referred to as the “Unfunded Amount”), the other Member (the “Contributing
Member”) may, upon notice to the Non-Contributing Member, elect: (a) within five
(5) days following the Call Date, to terminate the Call Notice and immediately
receive back from the Company any such additional Capital Contributions tendered
by it; (b) to deliver funds to the Company equal to the Unfunded Amount or any
portion thereof, and such Contributing Member’s additional Capital Contribution
will be deemed a loan from the Contributing Member (a “Member Loan”) to the
Company (such Member Loan to be repaid by the Company in accordance with the
provisions of this Agreement) or (c) make an additional Capital Contribution to
the Company in an amount up to the Unfunded Amount (a “Substitute Capital
Contribution”).  A Member Loan shall accrue interest at the rate of 12% per
annum, compounded annually, may be prepaid at any time, subject to any
requirements of any financing, and must be repaid in full (principal and accrued
and unpaid interest) prior to any distribution to the Members.  At any time
prior to the repayment in full of a Member Loan, the Contributing Member shall
have the additional right, upon five (5) days written notice to the
Non-Contributing Member, to elect to convert the outstanding Member Loan into a
Substitute Capital Contribution to the Company made by the Contributing Member
in an amount equal to outstanding principal, and accrued and unpaid interest
under the Member Loan, in which case (i) the portion of the Capital Contribution
(deemed to be made by the Non-Contributing Member as a result of the Member
Loan) that corresponds to the outstanding portion of the Member Loan will be
deemed null and void, (ii) the Contributing Member will be deemed to contribute
the Substitute Capital Contribution to the Company as of the conversion date,
and (iii) the Percentage Interest of each Member shall be adjusted as set forth
below.

4.2.2 In the event that either Member makes a Substitute Capital Contribution or
elects to convert a Member Loan into a Substitute Capital Contribution, the
Percentage Interest of the Non-Contributing Member shall be adjusted by an
amount equal to one hundred fifty percent (150%) of the Unfunded Amount divided
by the Non-Contributing Member’s Capital Contributions made to the Company other
than Substitute Capital Contributions.  For example, if the Unfunded Amount were
$500,000 and the amount of Capital Contributions previously contributed to the
Company by the Non-Contributing Member were $5,000,000, the adjustment
percentage would be 15% (i.e., (150% of $500,000) divided by $5 million).  If
the Non-Contributing Member were the Hersha Member for purposes of this example,
the Hersha Member’s Percentage Interest in the Company would be reduced from 30%
to 25.5% and the Hersha Member’s interest in any distributions pursuant to
Section 5.1.15.1.1(b) would be reduced from 50% to 42.5%.

4.3 Adjustments to Percentage Interests.  The Hersha Member shall amend Schedule
1 upon the occurrence of any event impacting the contents thereof and promptly
provide copies of such amended Schedule 1 to each of the Members.





27

 



--------------------------------------------------------------------------------

 

 



4.4 Capital Accounts.  The Company shall establish and maintain on its books and
records a separate capital account for each Member in accordance with the rules
of Treasury Regulations Section 1.704-1(b)(2)(iv) (a “Capital Account”). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made by such Member to the Company pursuant to this Agreement and
(ii) such Member’s allocable share of Net Income and any items in the nature of
income and gain that are specially allocated to such Member pursuant to
Section 5.3, and (iii) the amount of any Company liabilities assumed by such
Member or which are secured by any property distributed to such Member; and
decreased by (x) the amount of cash or Gross Asset Value of all distributions of
cash or property made to such Member pursuant to this Agreement, (y) such
Member’s allocable share of Net Loss and any items in the nature of loss and
deduction that are specially allocated to such Member pursuant to Section 5.3,
and (z) the amount of the liabilities of any Member assumed by the Company or
which are secured by any property contributed by such Member to the Company.

4.5 Transferee of Capital Accounts.  A transferee of a Membership Interest shall
succeed to a pro rata portion of the Capital Account of the transferor relating
to the Membership Interest so transferred.

4.6 Negative Capital Accounts.  No Member shall be required to pay to the
Company or any other Member any deficit or negative balance which may exist from
time to time in such Member’s Capital Account.

4.7 Interest on Capital Contributions.  No interest shall be paid by the Company
on any Capital Contributions or on the balances in any Capital Accounts.

4.8 Return of Capital Contributions.  Except as expressly provided in this
Agreement or as required under the Act or other Applicable Law, no Member shall
have the right to (i) withdraw or receive or demand the return of all or any
portion of such Member’s Capital Contributions or Capital Accounts or any other
distribution from the Company (whether upon resignation, withdrawal or
otherwise), or (ii) cause a partition of the Company’s Assets.

4.9 Loans by Members; Additional Capital Contributions.  Except as otherwise
provided for or contemplated in this Agreement or approved by all of the
Members, no Member shall be required to, or permitted to, make any loan or
additional Capital Contribution to the Company.

ARTICLE V
DISTRIBUTIONS AND ALLOCATIONS

5.1 Distributions.

5.1.1 Distributions of Operating Cash Flow.  Unless otherwise mutually agreed in
writing by the Members, the Company shall (subject to the terms of any
financing) distribute Operating Cash Flow for each quarterly period in which
there is Operating Cash Flow (such distribution to be made within thirty (30)
days after the end of each such quarter of each Fiscal Year) to the Members as
follows:



28

 



--------------------------------------------------------------------------------

 

 

(a) First, for so long as any principal or interest under any Member Loan
remains unpaid, one hundred percent (100%) to the Member making such Member Loan
until such amounts are repaid in full (with such amounts applied first to
outstanding interest at the Member Loan Rate and then to outstanding principal
under such Member Loan);

(b) Second, to the Cindat Member until it has received aggregate distributions
from the Company pursuant to this Section 5.1.1(b) in an amount equal a return
on the aggregate of the Cindat Member’s unreturned Capital Contributions at the
Cindat Preferred Return Rate;

(c) Third, to the Hersha Member until it has received aggregate distributions
from the Company pursuant to this Section 5.1.1(c) in amount equal to an eight
percent (8%) non-cumulative annual return on the Hersha Member’s unreturned
Capital Contribution; and

(d) Thereafter, to the Common Members pro rata according to their respective
Common Percentage Interests.

5.1.2 Distributions of Extraordinary Cash Flow.  Unless otherwise agreed in
writing by the Common Members, the Company shall distribute Extraordinary Cash
Flow  (such distribution to be made within thirty (30) days after the end of
each calendar month in which such Extraordinary Cash Flow is received by the
Company) (a “Distribution”) to the Members as follows:

(a) First, for so long as any principal or interest under any Member Loan
remains unpaid, one hundred percent (100%) to the Member making such Member Loan
until such amounts are repaid in full (with such amounts applied first to
outstanding interest at the Member Loan Rate and then to outstanding principal
under such Member Loan);

(b) Second, to the Cindat Member until it has realized a ten percent (10%)
cumulative internal rate of return (“IRR”) on the Cindat Member’s Capital
Contribution and inclusive of the Distributions of Operating Cash Flow
contemplated in Section 5.1.1 above;

(c) Third, to the Hersha Member, until it has realized a ten percent (10%)
cumulative IRR on the Hersha Member’s Capital Contribution and inclusive of the
Distributions of Operating Cash Flow contemplated in Section 5.1.1 above; and

(d) Thereafter, 50% to each Common Member, irrespective of their respective
Percentage Interests.





29

 



--------------------------------------------------------------------------------

 

 



5.1.3 Calculations.  For the purposes of calculating the amounts of
distributions pursuant to this Section 5.1.3, (a) any IRR, annual return,
preferred return, including the Cindat Preferred Return Rate shall be calculated
based on the last day of the fiscal quarter that the applicable contributions
and distributions are made, and (b) any IRR shall be calculated using the XIRR
function contained in the latest version of Microsoft Excel.

5.1.4 Distributions of Non-Cash Property.  No distribution of property (other
than cash) shall be made, except as unanimously approved by the Members.

5.1.5 Income Tax Distributions.  Subject to the terms of the Credit Documents or
any replacement thereof, to the extent there is cash available for distribution,
the Company shall make distributions of sufficient portions of its income (“Tax
Distributions”) to the Members on a monthly basis so that the Hersha Member can
satisfy the REIT distribution requirements in Code Section 857(a)(1) and can
avoid the excise tax imposed by Code Section 4981. Tax Distributions shall be
made to the Members, pari passu, in proportion to the projected taxable income
estimated to be allocable to such Member for such period, as determined by the
Hersha Member in its sole discretion.  Any distribution to a Member pursuant to
this Section 5.1.5, shall be treated as an advance distribution under and shall
be offset against subsequent distributions that such Member would otherwise be
entitled to receive pursuant to the preceding subsections of this Article V.

5.2 Allocations of Net Income and Net Losses.  Net Income (and items thereof)
and Net Losses (and items thereof) for any fiscal period shall be allocated to
the Members in such a manner as to reduce or eliminate, to the extent possible,
any difference, as of the end of such fiscal period, between (a) the sum of (i)
the Capital Account of each Member, (ii) such Member’s share of Company Minimum
Gain and (iii) such Member’s Minimum Gain Attributable to Member Nonrecourse
Debt and (b) the respective net amounts, positive or negative, which would be
distributed to them or for which they would be liable to the Company under this
Agreement and the Act, determined as if the Company were to (1) sell its assets
for an amount equal to their Gross Asset Values (2) satisfy its outstanding
liabilities in full (limited with respect to any Nonrecourse Liability or Member
Nonrecourse Debt to the Gross Asset Value of the assets securing or otherwise
subject to such liabilities) and (3) distribute the proceeds of such sale
pursuant to Section 5.1.2.

5.3 Regulatory Allocations.  Notwithstanding the foregoing provisions of this
Article V, the following special allocations shall be made in the following
order of priority:

5.3.1 Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 5.3, except as provided in Treasury Regulations Sections
1.704-2(f)(2) through (5), if there is a net decrease in Company Minimum Gain
during any Company taxable period, each Member shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulations Section 1.704-2(g)(2)
or any successor provisions.  For purposes of this Section 5.3.1, each Member’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 5.3 with respect to such taxable
period.



30

 



--------------------------------------------------------------------------------

 

 

5.3.2 Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt. Except
as provided in Treasury Regulations Section 1.704-2(i)(5), if there is a net
decrease in Minimum Gain Attributable to Member Nonrecourse Debt during any
Company taxable period, any Member with a share of Minimum Gain Attributable to
Company Nonrecourse Debt at the beginning of such taxable period shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury Regulations
Section 1.704-2(i)(4) or any successor provisions.

5.3.3 Qualified Income Offset.  In the event any Member unexpectedly receives
adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704‑1(b)(2)(ii)(d)(5), or
1.704‑1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations promulgated under Section 704(b) of
the Code, the deficit balance, if any, in its Adjusted Capital Account created
by such adjustments, allocations or distributions as quickly as possible, unless
such deficit balance is otherwise eliminated pursuant to Section 5.3.1 or
Section 5.3.2.  It is intended that this Section 5.3.3 qualify and be construed
as a “qualified income offset” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

5.3.4 Limitation on Allocation of Net Loss.  If the allocation of Net Loss (or
items of loss or deduction) to a Member as provided in Section 5.2 hereof would
create or increase an Adjusted Capital Account deficit, there shall be allocated
to such Member only that amount of Net Loss (or items of loss or deduction) as
will not create or increase an Adjusted Capital Account deficit.  The Net Loss
(or items of loss or deduction) that would, absent the application of the
preceding sentence, otherwise be allocated to such Member shall be allocated to
the other Members in accordance with their relative Percentage Interests,
subject to the limitations of this Section 5.3.4.

5.3.5 Certain Additional Adjustments.  To the extent that an adjustment to the
adjusted tax basis of any Company Asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Membership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis), and such gain or
loss shall be specially allocated to the Members in accordance with their
Membership Interests in the Company in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such
distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.3.6 Nonrecourse Deductions.  Nonrecourse Deductions for any taxable period
shall be allocated to the Members in accordance with their respective Percentage
Interests.  If all of the Members determine in their good faith discretion that
the Company’s Nonrecourse Deductions must be allocated in a different ratio to
satisfy the safe harbor requirements of the Treasury Regulations promulgated
under Code Section 704(b), the Members are authorized to revise the prescribed
ratio to the numerically closest ratio which does satisfy such requirements.



31

 



--------------------------------------------------------------------------------

 

 

5.3.7 Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions of the
Company for any taxable period shall be allocated one hundred percent (100%) to
the Member that bears the Economic Risk of Loss for such Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulations Section 1.704‑2(i).  If more than one Member bears the
Economic Risk of Loss with respect to a Member Nonrecourse Debt, such Member
Nonrecourse Deductions attributable thereto shall be allocated between or among
such Members in accordance with the ratios in which they share such Economic
Risk of Loss.

5.3.8 Curative Allocations.  The allocations set forth in Section 5.3 hereof
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Treasury Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding the
provisions of Section 5.2, the Regulatory Allocations (including any expected
future Regulatory Allocations that may have the effect of offsetting prior
Regulatory Allocations) shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.

5.4 Other Tax Provisions.

5.4.1 Tax Allocations.  Except as otherwise provided in this Agreement, for
federal income tax purposes, each item of income, gain, loss and deduction which
is recognized by the Company for federal income tax purposes shall be allocated
among the Members in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Section 5.2 or Section 5.3.

5.4.2 Book-Tax Disparities.  Tax items with respect to Company Assets that are
contributed to the Company with a Gross Asset Value that varies from its basis
in the hands of the contributing Member immediately preceding the date of
contribution shall be allocated between the Members for income tax purposes
pursuant to Treasury Regulations promulgated under Code Section 704(c) so as to
take into account such variation.  If the Gross Asset Value of any Company Asset
is adjusted pursuant to the definition of “Gross Asset Value” herein, subsequent
allocations of income, gain, loss, deduction and credit with respect to such
Company Asset shall take account of any variation between the adjusted basis of
such Company Asset for federal income tax purposes and its Gross Asset Value in
a manner consistent with Code Section 704(c) and the Treasury Regulations
promulgated thereunder by utilizing the “traditional method” set forth in
Treasury Regulations Section 1.704-3.  Allocations pursuant to this Section
5.4.2 are solely for purposes of federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Member’s Capital
Account or share of Net Income, Net Loss and any other items or distributions
pursuant to any provision of this Agreement.

5.4.3 Section 1245 and Section 1250 Recapture.  All Section 1245 Recapture and
Section 1250 Recapture shall be allocated to the Members in accordance with the
provisions of Treasury Regulations issued under Code Sections 1245 and 1250,
respectively.



32

 



--------------------------------------------------------------------------------

 

 

5.4.4 Nonrecourse Liabilities.  The Members agree that “excess nonrecourse
liabilities” (as defined in Treasury Regulations Section 1.752-3(a)(3)) shall be
allocated among the Members in accordance with their respective Percentage
Interests.

5.4.5 Savings Clause.  It is the intention of the Members that allocations of
Net Income and Net Loss pursuant to Section 5.4.1 shall result in a Capital
Account balance for each Member equal to the liquidation proceeds that would be
distributed to such Member under Section 11.2.3.  To the extent the foregoing
allocations do not accomplish this result, the Company and the Members will
allocate or reallocate Net Income and Net Loss (including allocations of gross
income or gain and gross deductions or losses) differently than expressly
provided herein, if permitted under the Code and applicable Treasury
Regulations, so as to achieve such result as closely as possible (including by
filing amended income tax returns for prior years).

5.5 Limitation.  Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to any
Member on account of its Membership Interest if such distribution would violate
the Act or any other Applicable Law.

ARTICLE VI
MANAGEMENT

6.1 General Powers and Duties.  Subject to the terms of the Asset Management
Agreement and Section 6.3 hereof, the powers of the Company shall be exercised
by and under the authority of, and the affairs of the Company shall be managed
by and under the joint direction of, the Cindat Member and the Hersha
Member.  Each Hotel Lessee will implement management of each Hotel through the
hiring of the Hotel Manager pursuant to each applicable Hotel Management
Agreement. The Company may delegate certain day-to-day asset management
decisions with respect to the Company to the Asset Manager, as defined in and
pursuant to the Asset Management Agreement. The Hotel Manager will manage the
business and affairs of its respective Hotel in compliance with the then current
business plan and budget approved by the respective Hotel Lessees and the terms
of the applicable Hotel Management Agreement.

6.2 Maintenance of Company’s Existence.  The Hersha Member shall cause the
Company to file such certificates, annual reports and other documents as shall
be required in order to preserve the valid and continued existence of the
Company as a limited liability company under the laws of the State of Delaware.

6.3 Major Decisions.  In furtherance of but not in limitation of Section 6.1,
except as otherwise expressly provided in this Agreement, the Hotel Management
Agreements or as otherwise approved by the Hersha Member and the Cindat Member,
the following matters (each, a “Major Decision”) shall require the joint
approval of the Hersha Member and the Cindat Member:



33

 



--------------------------------------------------------------------------------

 

 

(a) any merger, consolidation, reorganization or restructuring transaction with
respect to the Company or any Venture Vehicle or otherwise causing the Company
or any Venture Vehicle to dissolve, terminate or liquidate;

(b) any sale, transfer, assignment, conveyance, exchange or other disposition of
all or any part of the Company, or any direct or indirect interest in any
Venture Vehicle (subject to Article IX hereof);

(c) any transaction or series of transactions which result in the transfer,
exchange, sale or encumbrance of all or substantially all of the Company Assets
or Venture Vehicle Assets, as otherwise expressly permitted in this Agreement;

(d) causing the Company to engage in any business other than the business
purposes expressly permitted under this Agreement or causing any Venture Vehicle
to engage in any business other than the business purposes expressly permitted
under the Venture Vehicle’s organizational documents;

(e) organizing, forming or acquiring any subsidiary of the Company or any
Venture Vehicle subsequent to the Effective Date;

(f) taking any action, other than as contemplated by this Agreement, that
reasonably would be expected to have a material effect on the assets,
liabilities, income or expenses of the Company or any Venture Vehicle;

(g) the incurrence of any loans or other financial indebtedness by the Company
or any Venture Vehicle (other than the Credit Documents pursuant to Section 6.5
hereof hereby deemed approved by the Members), or as permitted expressly by this
Agreement, or causing or permitting the Company or Venture Vehicle to guarantee
any indebtedness of, or make loans to, any Person, including without limitation,
entering into or materially modifying or waiving any financing documents in
connection with any of the foregoing;

(h) except as expressly provided in the Asset Management Agreement, the Hotel
Management Agreements or in Section 7.4 below, the payment, collection,
compromise, litigation or arbitration of any claim relating to the Company or
any Venture Vehicle which is not covered by insurance and where the amount in
controversy exceeds One Hundred Thousand Dollars ($100,000);

(i) the admission of any Person as a Member of the Company or Venture Vehicle or
a determination whether the requirements of Section 8.2 below have been
satisfied with respect thereto;

(j) any change in the Company’s independent outside accounting firm (subject to
Section 6.4 hereof);



34

 



--------------------------------------------------------------------------------

 

 

(k) the selection of any replacement for the Hotel Manager or the termination of
any Hotel Management Agreement;

(l) (A) the filing of any voluntary petition in bankruptcy on behalf of the
Company or any Venture Vehicle, (B) the consenting to the filing of any
involuntary petition in bankruptcy against the Company or any Venture Vehicle,
(C) the filing of any petition seeking, or consenting to, the reorganization or
relief under any applicable federal or state law relating to bankruptcy or
insolvency with respect to the Company or any Venture Vehicle, (D) the
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company, any Venture Vehicle or a
substantial part of its respective property, (E) the making of any assignment
for the benefit of creditors, (F) the admission in writing of the Company’s or
any Venture Vehicle’s inability to pay its debts generally as they become due or
(G) the taking of any action by the Company or any Venture Vehicle in
furtherance of any such action.

(m) the making of any capital call contemplating Capital Contributions other
than for Necessary Expenditure as contemplated by Section 4.1.4;

(n) the acquisition of real property;

(o) approving or modifying any annual business plan and budgets contained
therein (including, without limitation, operating budget, capital improvement
budget and FF&E budget) with respect to the business and operations of the
Company, the Venture Vehicles and the Hotels, which annual business plan and
budgets once approved by the Hersha Member and the Cindat Member is referred to
herein as the “Approved Business Plan”);

(p) subject to Section 6.4 hereof, the hiring of, or entering into contracts
with, affiliated entities to perform services for the Company or any Venture
Vehicle, including any amendment, restatement, replacement, supplement or other
modification of any such agreement or any determination to grant or withhold any
consents or waivers pursuant to any such agreement, or decisions to refrain from
enforcing the terms of any such agreement;

(q) except with respect to the Credit Documents, the voluntary encumbrance of
any Company Assets or Venture Vehicle Assets;

(r) any amendment to this Agreement or any other governing document of the
Company or any Venture Vehicle;





35

 



--------------------------------------------------------------------------------

 

 



(s) except as otherwise contemplated by this Agreement or otherwise expressly
provided for in an Approved Business Plan, the entry into or amendment, waiver,
termination or supplement of, any contract or arrangement with a value to the
Company or any Venture Vehicle in excess of One Hundred Thousand Dollars
($100,000);

(t) the entering into, early termination, amendment or modification of any lease
or license agreement or management agreement with respect to any Hotel,
including without limitation, any Hotel Operating Lease entered into by any
Venture Vehicle with any Hotel Lessor or any hotel management agreement with any
hotel manager;

(u) except as otherwise specifically provided for herein, any decision regarding
or impacting taxes or any other regulatory regime or governmental authorization
to which the Company or any Venture Vehicle is subject;

(v) zoning or entitlement changes, execution of reciprocal operating agreements,
easements and similar property agreements affecting or encumbering any Hotel or
any other property owned by the Company or any Venture Vehicle;

(w) taking action or refraining from taking action regarding any environmental
matter relating to any Hotel or any other property owned by the Company or any
Venture Vehicle, including selection of environmental consultants and adoption
of and implementation of any operation and maintenance program or any other
program to remove or otherwise remediate hazardous materials;

(x) engaging or terminating any senior management employees of the Company or
any Venture Vehicle with respect to any Hotel, or entering into, amending,
modifying or terminating any collective bargaining agreement or similar
agreement regarding employees of any Hotel ; and

(y) making or revoking any tax election that would change the tax classification
of the Company as a partnership for federal income tax purposes or that would
treat any Venture Vehicle as other than a “disregarded entity” for federal
income tax purposes, filing any material tax return or tax report on behalf of
the Company or any Venture Vehicle, that has not been first provided to the
Members for approval, or adopting significant accounting policies.

No Member shall cause or provide for the Company or any Venture Vehicle to take
or consent to any act or course of conduct which is the subject of  a Major
Decision unless the applicable Major Decision has been duly unanimously approved
by the Members in accordance with the terms and provisions of this Agreement.



36

 



--------------------------------------------------------------------------------

 

 

6.4 Accounting Firm.  Notwithstanding anything contained herein to the contrary,
the Hersha Member, acting alone (but in consultation with the Cindat Member) and
without the approval of any other Member, may appoint, designate, or effect the
removal of an independent outside “Big Four” accounting firm for the Company.

6.5 Approval of Transactions.  Notwithstanding the foregoing, all Members are
hereby deemed to have approved the Credit Documents, each Hotel Operating Lease,
the Asset Management Agreement, and each Purchase and Contribution Agreements.

ARTICLE VII
EXCULPATION AND INDEMNIFICATION

7.1 Exculpation of Members.  Subject to the provisions of Section 7.4, no
Member, its Affiliates or trustees, holders of beneficial interests,
shareholders, partners, members, directors, officers, the managers, fiduciaries,
employees, agents and representatives (each, an “Exculpated Party”), shall be
liable to the Company or to any Member for any liability, damage, loss, cost or
expense incurred by the Company or any Member, except to the extent such
liability, damage, loss, cost or expense is found by a court of competent
jurisdiction to be the result of the gross negligence, fraud, intentional
misconduct or the uncured material breach of the terms of this Agreement.  In
performing its duties or obligations, the Exculpated Party shall be entitled to
rely in good faith on the provisions of this Agreement and on any information,
opinions, reports or statements (including financial statements and information,
opinions, reports or statements as to the value or amount of the assets,
liabilities, profits or losses of the Company or any facts pertinent to the
existence and amount of assets from which distributions to Members might
properly be paid) made or provided by the following other Persons: (i) any
attorney, independent accountant, appraiser or other expert or professional
employed or engaged by or on behalf of the Company pursuant to this Agreement;
or (ii) any other Person who has been selected with reasonable care by or on
behalf of the Company pursuant to this Agreement, in each case as to matters
which such Exculpated Party reasonably believes to be within such other Person’s
competence and such Exculpated Party did not have knowledge at the time of its
reliance that such information, opinions, reports or statements were false.  The
preceding sentence shall in no way limit the right of any Exculpated Party to
rely on information to the extent provided for in Section 18-406 of the
Act.  Except as provided in this Agreement, whenever in this Agreement a Member
is permitted or required to make a decision affecting or involving the Company,
any Member or any other Person, such party shall be entitled to consider only
such interests and factors as he, she or it desires, including a particular
Member’s interests, and shall, to the fullest extent permitted by applicable
law, have no duty or obligation to give any consideration to any interest of or
factors affecting the Company or any Member.

7.2 Indemnification by the Company.  To the fullest extent permitted by
applicable law, the Company shall indemnify and hold harmless the Members, their
Affiliates, and their respective trustees, holders of beneficial interests,
shareholders, partners, members, directors, officers, the managers, fiduciaries,
employees, agents and representatives (each, an “Indemnified Party”), from and
against any and all liability, damage, loss, cost and expense incurred or
sustained by any Indemnified Party as a result of:



37

 



--------------------------------------------------------------------------------

 

 

(a) any act or omission by such Indemnified Party in the conduct of the business
of the Company in good faith and within the scope of authority of such
Indemnified Party under this Agreement; or

(b) such Indemnified Party being made a party, threatened to be made a party, or
otherwise involved in, any suit, arbitration or other proceeding (whether civil,
criminal or administrative) (a “Proceeding”) or appeal of any Proceeding, or
inquiry or investigation which could lead to such a Proceeding based on such
Indemnified Party’s status as a member, officer, employee, agent or
representative of the Company,

except in each case to the extent such liability, damage, loss, cost or expense
is found by a court of competent jurisdiction to be the result of the gross
negligence, fraud, intentional misconduct or an uncured material breach of the
terms of this Agreement by such Indemnified Party.

7.3 Advance Payment.  The right to indemnification conferred in Section 7.2
above shall include the right to be paid or reimbursed by the Company the
reasonable expenses incurred by an Indemnified Party entitled to be indemnified
under Section 7.2 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Indemnified Party’s ultimate entitlement
to indemnification; provided, however, that the payment of such expenses
incurred by any such Indemnified Party in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Indemnified Party of his or her good faith belief that he or
she has met the standard of conduct necessary for indemnification under Section
7.2 and a written undertaking, by or on behalf of such Indemnified Party, to
repay all amounts so advanced if it shall ultimately be determined by a court of
competent jurisdiction that such Indemnified Party is not entitled to be
indemnified under Section 7.2 or otherwise.





38

 



--------------------------------------------------------------------------------

 

 



7.4 Reimbursement by a Member.  If the Company is obligated to pay any amount to
any Governmental Authority, or any amount is deducted or withheld from a payment
to be made to the Company or any of its subsidiaries for or on account of any
amount required to be paid to a Governmental Authority, in each case as a result
of a Member’s status or otherwise attributable to a Member as determined by
agreement of the Common Members acting reasonably and in good faith (including,
without limitation, federal, state or local withholding taxes imposed with
respect to any issuance of any Membership Interest, federal withholding taxes
with respect to non-U.S. Persons, state personal property taxes or state
unincorporated business taxes, or any taxes required to be paid by the Company
pursuant to Section 6225 of the Code (as in effect following the enactment of
the Bipartisan Budget Act of 2015)), then such Member shall reimburse and
indemnify the Company in full for the entire amount paid (including, without
limitation, any interest, penalties and expenses incurred in respect of such
payment).  The amount to be indemnified shall be charged against the Capital
Account of such Member and the Company shall reduce distributions that otherwise
would be made to such Member, until the Company has recovered the amount to be
indemnified (in which case the amount of such reduction shall be deemed to have
been distributed for all purposes of this Agreement, but such deemed
distribution shall not further reduce such Member’s Capital Account).  The
Company may pursue and enforce all rights and remedies it may have against such
Member under this Section 7.4, including, without limitation, obtaining a
judgment for interest on such payment accrued at the maximum interest rate
permitted under Applicable Law.

7.5 Non-Exclusivity of Rights.  The right to indemnification in this Article VII
shall not be exclusive of any other right that the Company, or a Member
indemnified pursuant to this Article VII may have under Applicable Law.

7.6 Survival.  The exculpation and indemnification rights under this Article VII
shall continue in favor of any Member after such Member no longer has any
Membership Interest in the Company.  No amendment, modification or repeal of any
provisions of this Article VII shall limit or deny any right to exculpation or
indemnification under this Article VII for any matter first arising or accruing
prior to such amendment, modification or repeal, without the written consent of
the Members which would be affected by such amendment, modification or
repeal.  The reimbursement obligations of a Member pursuant to Section 7.4 shall
survive the termination, dissolution, liquidation and winding up of the Company
and, for purposes of this Section 7.6, the Company shall be treated as
continuing in existence.

ARTICLE VIII
TRANSFERS

8.1 Transfers Generally.

8.1.1 Transfers Generally Prohibited.  Except as expressly permitted in this
Article VIII or Article IX below, no Member may Transfer (or permit the Transfer
of) any portion of its direct or indirect Membership Interest or interest
therein to any Person at any time without the prior written consent of the other
Member.  To the fullest extent permitted by law, any purported Transfer in
violation of this Section 8.1 shall be null and void and shall not be recognized
by the Company or the non-transferring Member.



39

 



--------------------------------------------------------------------------------

 

 

8.1.2 Hersha Member Permitted Transfers.  Notwithstanding the provisions of
Section 8.1.1 above, without the consent of the Cindat Member, the Hersha Member
may permit the Transfer of any portion of the direct or indirect ownership
interests in the Hersha Member to any Person provided that at all times Hersha
REIT directly or indirectly maintains actual and effective day to day control of
the operations and management of the Hersha Member and the Transfer does not
trigger a breach under any Credit Document or Franchise Agreement.  For the
avoidance of doubt, (a) no direct Membership Interest of the Hersha Member in
the Company may be transferred without the Cindat Member’s prior written
consent, which consent may be granted or withheld in the Cindat Member’s sole
discretion, and (b) nothing contained herein shall be deemed to restrict the
Transfer or issuance, including by merger or share exchange, of the common
shares of beneficial interest of Hersha REIT, operating partnership units of
Hersha OP, or any other class of equity securities of Hersha REIT or Hersha OP.

8.1.3 Cindat Member Permitted Transfers.  Notwithstanding the provisions of
Section 8.1.1 above, without the consent of the Hersha Member, the Cindat Member
may permit Transfers of any portion of the direct and indirect ownership
interests in the Cindat Member to (i) any Affiliate of any direct or indirect
investor in Cindat Member; (ii) any entity controlled directly or indirectly by
China Cindat Asset Management Co. or Cindat Capital Management Limited or any of
their respective Affiliates;  or (iii) any fund or similar investment vehicle
where China Cindat Asset Management Co. or Cindat Capital Management Limited or
any of their respective Affiliates Controls the general partner, managing member
or manager of such fund or investment vehicle, provided in each case the
Transfer does not trigger a breach under any Credit Document or Franchise
Agreement.  For the avoidance of doubt, the direct Membership Interest of the
Cindat Member may not be transferred without the Hersha Member’s prior written
consent, which consent may be granted or withheld in the Hersha Member’s sole
discretion.

8.2 Transfers to and Admission of Transferees.

8.2.1 Requirements.  Subject to Section 8.1 and each Franchise Agreement and
notwithstanding any other provisions in this Agreement, no direct Transfer of
any Membership Interest or any portion thereof or interest therein to any
Transferee shall be effective unless:

(a) the transferring Member and such Transferee execute and deliver to the
Company such documents and instruments of conveyance as may be necessary,
appropriate or advisable to effect such Transfer and to confirm the agreement of
the Transferee to be bound by the terms of this Agreement;

(b) the Transferee provides to the Company the Transferee’s taxpayer
identification number, sufficient information to determine the Transferee’s
initial tax basis in the Membership Interest acquired in such Transfer and any
other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns;



40

 



--------------------------------------------------------------------------------

 

 

(c) if requested by any Member, the Transferee shall furnish to the Company an
opinion of counsel, in form and substance reasonably satisfactory to such
Member, that (i) the Transfer will not cause the Company to terminate for
federal income tax purposes under Code Section 708, or to be treated as a
“publicly traded partnership” within the meaning of such term under Code
Section 7704, (ii) the Transfer will not cause the Company to be deemed to be an
“investment company” under the Investment Company Act of 1940, and (iii) either
the Transfer has been registered under the Securities Act and any applicable
state securities laws or the Transfer is exempt from all applicable registration
requirements and will not violate any Applicable Laws; and

(d) the Transfer will not trigger a breach under any Credit Documents or
Franchise Agreements.

8.2.2 Admission of Transferees.  Upon the satisfaction of the requirements set
forth in Section 8.2.1 with respect to a Transfer, the Transferee shall become a
Member (a “Substitute Member”).  The admission of such Substitute Member shall
be deemed effective on such date that the Substitute Member satisfies all
requirements in this Section 8.2, and the admission of such Substitute Member
shall not cause the dissolution of the Company.

8.2.3 Effect of Admission of Transferee on the Transferring Member and
Company.  No Transfer of all or any portion of any Membership Interest in the
Company shall effect a release of the transferring Member from its respective
obligations to the Company and the other Members as provided in this Agreement,
without an express written release from such liability being delivered to such
transferring Member by the Company and the other Members.

8.3 Involuntary Transfers.  If a Membership Interest is involuntarily
Transferred due to a Member’s Bankruptcy, the transferee shall not be a
Substitute Member without the unanimous written consent of all of the other
Members.  Unless and until such transferee shall become a Substitute Member,
such transferee shall only be entitled to receive the allocations and
distributions attributable to the transferred Membership Interest but shall have
no right to vote on or approve any matters, shall not be entitled to inspect the
Company’s books and records or receive an accounting of Company financial
affairs or otherwise take part in the Company’s business or exercise the rights
of a Member under this Agreement.

8.4 Company as Transferee.  In the event the Company purchases or otherwise
acquires or becomes a Transferee of any Membership Interest, such Membership
Interest shall be deemed cancelled and no longer outstanding for any purpose.





41

 



--------------------------------------------------------------------------------

 

 



ARTICLE IX
SALE RIGHTS

9.1 Forced Sale of Assets; Right of First Offer.

9.1.1 Sale Transactions.  In the event of any Hotel Sale (as defined in the
Owner JV Agreement) or Portfolio Sale (as defined in the Owner JV Agreement)
effected by the Owner JV pursuant to Article IX of the Owner JV Agreement, the
Cindat Member shall have the option effective as of the closing of any such sale
to cause and procure the Hotel Lessee to terminate any Hotel Lease or any Hotel
Management Agreement with respect to the hotels subject of such sale provided
that any termination of any Hotel Management Agreement shall require the payment
of a fee (the “Management Agreement Termination Fee.”)  The Management Agreement
Termination Fee shall be payable by the Company in an amount equal to the
average monthly base management fee collected by the Hotel Manager pursuant to
the applicable Hotel Management Agreement in the 12 months preceding the
termination of such Hotel Management Agreement. Notwithstanding the foregoing,
if the Hotel Manager under the Hotel Management Agreement or any of its
Affiliates are engaged by the transferee of a Hotel, no such termination fee
shall be due and payable.

ARTICLE X
ACCOUNTING, TAX AND FISCAL MATTERS

10.1 Books and Records, Controls of Account.

(a) The Hersha Member shall cause the Company to keep complete and appropriate
records and books of account with respect to the Capital Accounts, the Company
and each Venture Vehicle.  Except as otherwise expressly provided herein, such
books and records of the Company and each Venture Vehicle shall be maintained on
an accrual basis, on a basis which allows the proper preparation of the
Company’s tax returns and in accordance with generally accepted accounting
principles in the United States, consistently applied, or, upon the reasonable
request of the Cindat Member, International Financial Reporting Standards
(“IFRS”) or any other internationally recognized reporting standard.  Such books
and records shall be maintained at the principal office of the Company.

(b) The Company and the Venture Vehicles shall maintain (i) effective internal
control over financial reporting as defined in Rule 15d-15 under the Exchange
Act, and (ii) a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.



42

 



--------------------------------------------------------------------------------

 

 

(c) The Company and the Venture Vehicles shall comply with the Sarbanes-Oxley
Act, including Section 404 thereof, and shall implement, monitor and test any
internal controls reasonably requested by the Hersha Member.  The Cindat Member
shall (at no cost to the Cindat Member) reasonably cooperate with the Hersha
Member in its efforts to cause the Company to comply with the Sarbanes-Oxley
Act, including Section 404 thereof.

10.2 Tax Information.

(a) (a)The Company shall engage PricewaterhouseCoopers, or such other
nationally-recognized firm of accountants or tax return preparers proposed by
the Hersha Member and agreed by the Cindat Member (such agreement not to be
unreasonably withheld, conditioned or delayed) (the “Tax Return Preparer”), to
prepare the Company’s tax returns.  As soon as reasonably practicable after the
end of each taxable year of the Company, and at least 15 days prior to filing,
the Company shall send to each Common Member a draft of each federal, state and
local income tax (or information) return proposed to be filed on behalf of the
Company (and any related Venture Vehicles), for such Common Member’s review and
reasonable comment.  The Company shall duly consider any reasonable comments
received from the Common Members, cause such tax returns to be timely filed with
the appropriate taxing authority and provide a final copy of such tax returns to
each Common Member. As soon as reasonably practicable after the end of each
taxable year of the Company, the Company shall send to each Person who was a
Member at any time during such taxable year copies of such information as may be
required for federal, state, local and non-United States income tax reporting
purposes, including copies of IRS Form 1065, Schedule K-1 (Share of Income,
Credits, Deductions, etc.) or any successor schedule or form, for such Person,
and such other information as a Member may reasonably request including, but not
limited to, for the purpose of applying for refunds, withholding taxes and
making estimated tax payments.





43

 



--------------------------------------------------------------------------------

 

 



(b) The Members agree that the Company income tax returns in connection with the
transactions occurring pursuant to the Purchase and Contribution Agreements will
reflect:  (i) a sale by the Hersha OP of the Purchased Assets (as defined in the
Purchase and Contribution Agreements) to the Cindat Member pursuant to section
707(a)(2)(B) of the Code and Revenue Ruling 99-5 in exchange for the Hersha Sale
Proceeds (as defined in the Purchase and Contribution Agreements); (ii) a
contribution by the Hersha OP of the Hersha Owner Contributed Assets (as defined
in the Purchase and Contribution Agreements) to the Owner JV pursuant to section
721(a) of the Code; (iii) a contribution by the Cindat Member of the Purchased
Assets to the Owner JV pursuant to section 721(a) of the Code, subject to 70% of
the Senior Financing (as defined in the Purchase and Contribution Agreements);
(iv) a cash contribution to Owner JV pursuant to section 721(a) of the Code by
Hersha OP in the amount of the Hersha Owner Member Cash Contribution (as defined
in the Purchase and Contribution Agreements); (v) a cash contribution to the
Company by the Cindat Member pursuant to section 721(a) of the Code of its share
of the Lessee JV Working Capital (as defined in the Purchase and Contribution
Agreements), as computed by reference to its Common Percentage Interest; (vi) a
cash contribution to the Company by the Hersha Member of its share of the Lessee
JV Working Capital, as computed by reference to its Common Percentage Interest,
and a property contribution of the Operating Leases (as defined in the Purchase
and Contribution Agreements), both contributions pursuant to section 721(a) of
the Code; (vii) a cash contribution pursuant to section 721(a) of the Code by
the Cindat Member to the Owner JV in the amount of the Cindat Owner JV Cash
Contribution (as defined in the Purchase and Contribution Agreements); and
(viii) a cash distribution by the Owner JV to the Hersha OP in an amount equal
to its share of the Senior Financing, as computed by reference to its Common
Percentage Interest, pursuant to Treasury Regulation section 1.707-5(a)(5).  No
Member shall take any action or filing position inconsistent with this
Section 10.2(b), unless otherwise required by law.

10.3 Periodic Reports to Members.

(a) Generally.  All of the financial statements referred to in this Section 10.3
shall be prepared in accordance with generally accepted accounting principles in
the United States consistently applied for the Company and all Venture Vehicles
on a consolidated basis.

(b) Reporting Requirements.  The Hersha Member shall prepare and deliver, or
cause to be prepared and delivered, to the Cindat Member the following reports,
all in form reasonably satisfactory to the Cindat Member:





44

 



--------------------------------------------------------------------------------

 

 



(i) Unaudited quarterly and year to date financial statements including a
balance sheet, an income statement, a statement of cash flow, a statement of
sources and application of funds and a statement of each Member’s Capital
Account, certified by the Chief Financial Officer of the Hersha Member, no later
than forty-five (45) days after the end of each fiscal quarter;

(ii) Audited annual financial statements including a balance sheet, an income
statement, a statement of cash flow, a statement of sources and application of
funds and a statement of each Member’s capital, accompanied by a report of an
independent outside accounting firm of national or international reputation,
certified by the Chief Financial Officer of Hersha REIT, no later than ninety
(90) days after the end of each Fiscal Year; and

(iii) any other information or reports in connection with or related to the
Company, any Venture Vehicle or any Hotel reasonably requested by the Cindat
Member.

10.4 Tax Matters Partner.  The Hersha Member is hereby designated as the “tax
matters partner” as referred to in Section 6231(a)(7)(A) of the Code (as in
effect prior to the enactment of the Bipartisan Budget Act of 2015 (P.L.
114-74)) to manage administrative tax proceedings conducted at the Company level
by the Internal Revenue Service. For taxable years beginning on or after January
1, 2018, the Hersha Member  shall be designated as the “partnership
representative” as referred to in Section 6223(a) of the Code (as in effect
following the enactment of the Bipartisan Budget Act of 2015 (P.L. 114-74)) with
the authority to act on behalf of the Company.  Expenses of such administrative
proceedings undertaken by the tax matters partner or partnership representative
in its capacity as such, and subject to the limitations set forth herein, will
be paid out of the Company’s Assets.  Each Member shall have the right to
participate in any administrative tax proceedings conducted at the Company level
with respect to Company matters.  Notwithstanding that one Member acts or does
not act as tax matters partner or partnership representative, except as provided
for in the immediately following sentence, all material decisions to be made and
actions taken in connection with any taxing authority, reporting position audit,
examination, or appeal, and any judicial proceeds arising out of any such audit
or examination shall be made by mutual agreement of the Members, acting
reasonably and in good faith.  With respect to any material tax items impacting
the Company’s tax returns, the tax matters partner or partnership representative
will consult with the Members to determine the appropriate tax reporting.  To
the maximum extent permissible, the Company shall take such action as may be
necessary or appropriate to ensure that any audit adjustments by the Internal
Revenue Service do not result in tax liability being imposed on the Company for
federal income taxes, and each Member shall cooperate with the Company and the
partnership representative in furtherance thereof.  Neither the Company nor the
partnership representative shall make the election contemplated by Section
1101(g)(4) of the Bipartisan Budget Act of 2015 (P.L. 114-74).

10.5 Section 754 Election.  The Company shall make the election provided by
section 754 of the Code.



45

 



--------------------------------------------------------------------------------

 

 

10.6 Fiscal Year.  Unless all Members otherwise agree in writing, the fiscal
year of the Company shall be the Fiscal Year.

10.7 Audits; Inspection of Books and Records.  Each Member shall have the right,
at its sole option to conduct internal audits of the books, records and accounts
of the Company and each Venture Vehicle.  The first such audit conducted by any
Member in any consecutive twelve (12) month period shall be at the cost and
expense of the Company, and any additional audits conducted by such Member
within such twelve (12) month period shall be at the Member’s cost and
expense.  Audits may be on either a continuous or a periodic basis and may be
conducted by employees or any representatives of a Member or of an Affiliate of
such Member, or by independent auditors retained by the Company or a
Member.  All books of the Company and Venture Vehicles shall be open to
inspection and examination by the Members or their representatives at all
reasonable times.

10.8 Accounts.  All funds of the Company shall be deposited in such checking
accounts, savings accounts, time deposits or certificates of deposit, or shall
be invested, in each case in the name of the Company (or any applicable Venture
Vehicle), in such manner as shall be designated by the Members.  Company funds
shall not be commingled with those of any other Person.  Company funds shall be
used only for the business of the Company. The funds of each Venture Vehicle
should not be comingled with those of any other Person, except as may be
required under any of the Credit Documents.  Venture Vehicle funds shall be used
only for the business of the Venture Vehicle.

10.9 Transfer or Change in Company Interest.  If the respective Membership
Interests of the existing Members in the Company change or if a Membership
Interest is Transferred in compliance with this Agreement to any other Person,
then, for the Fiscal Year in which the Transfer occurs, all income, gains,
losses, deductions, tax credits and other tax incidents resulting from the
operations of the Company shall be allocated, as between transferor and
transferee, by taking into account their varying interests using an interim
closing of the books method in accordance with Section 706 of the Code, or such
other method as may be agreed among the Common Members.





46

 



--------------------------------------------------------------------------------

 

 



10.10 REIT Compliance.  The Company shall not take or fail to take any action
(or cause any Venture Vehicle to take or fail to take any action) that would
adversely affect the ability of Hersha REIT to qualify or continue to qualify as
a REIT, or subject Hersha REIT to any additional taxes under Section 857 of the
Code or Section 4981 of the Code or the regulations promulgated thereunder
(collectively, the “REIT Regulations”).  If the Company or any Venture Vehicle
is required to take or fail to take any action that would adversely affect the
ability of Hersha REIT to qualify as a REIT or would subject Hersha REIT to any
additional taxes under the REIT Regulations, the Members, upon receipt of notice
thereof, will take all actions necessary, or cause the Company and each Venture
Vehicle to take such actions, to avoid such adverse consequences but at no or
nominal cost to the Cindat Member. The Members agree that in the event that
Hersha Member or Hersha REIT shall propose to take any action (or cause the
Company or any Venture Vehicle to take any action) to ensure the continued
qualification of Hersha REIT as a REIT or to avoid the imposition of additional
taxes under the REIT Regulations, the Members shall cooperate in good faith but
at no or nominal cost to Cindat Member to determine and implement a course of
action which shall, to the extent reasonably possible, preserve Hersha REIT’s
REIT status, avoid the imposition of additional taxes, and avoid such adverse
effects.  If any revisions, modifications, amendments, alterations, supplements
or restructurings are required to be made to this Agreement, the Owner JV
Operating Agreement, any Hotel Operating Lease, any related agreement or the
Company’s, the Owner JV’s or any Hotel Lessee’s ownership structure generally in
order to preserve Hersha REIT’s status or otherwise avoid the imposition of
additional taxes under any applicable REIT Regulations or other adverse
consequences, the Hersha Member shall bear the entire out-of-pocket cost thereof
(without the same constituting a Capital Contribution by the Hersha Member).

ARTICLE XI
DISSOLUTION, LIQUIDATION AND TERMINATION

11.1 Dissolution.

11.1.1 The Company shall be dissolved and its affairs shall be wound up on the
first to occur of the following:

(a) the sale, contribution, exchange, conveyance or other transfer of all, or
substantially all, of the Company Assets or Venture Vehicle Assets;

(b) the agreement of the Cindat Member and the Hersha Member;

(c) the termination of the legal existence of the last remaining member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act; or



47

 



--------------------------------------------------------------------------------

 

 

(d) the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act.

11.1.2 Upon the occurrence of any event that causes the last remaining member of
the Company to cease to be a member of the Company, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized to, and shall, within 90 days after the occurrence of the event that
terminates the continued membership of such member in the Company, agree in
writing (a) to continue the Company and (b) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of the Company, effective as of the occurrence of the event that
terminates the continued membership of such member in the Company.

11.1.3 Notwithstanding any other provision of this Agreement, the Bankruptcy of
a Member shall not cause such Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.

11.1.4 The death, retirement, resignation, expulsion, incapacity or dissolution
of a Member, or the occurrence of any other event that terminates the continued
membership of a Member in the Company, shall not, by itself, cause a dissolution
of the Company, and the Company shall continue in existence subject to the terms
of this Agreement.  The Members hereby waive any right to dissolution of the
Company except as contemplated by this Section 11.1.

11.1.5 In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act.

11.1.6 The Company shall terminate when (i) all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Members in the manner provided
for in this Agreement and (ii) the Certificate shall have been cancelled in the
manner required by the Act.

11.2 Liquidation.

11.2.1 Appointment of Liquidating Trustee.  Upon dissolution of the Company, the
Members shall designate a Person (which may be a Member) to act as liquidating
trustee.  The liquidating trustee shall proceed diligently to wind up the
affairs of the Company and make final distributions as provided in this
Agreement and pursuant to the Act.  The costs and expenses of liquidation shall
be the costs and expenses of the Company.  From the date of dissolution until
the final distribution, the liquidating trustee shall operate the Company with
all requisite power and authority, subject to the power of the Members to remove
and replace such liquidating trustee.

11.2.2 Duties and Obligations of Liquidator.  The matters to be accomplished by
the liquidating trustee are as follows:



48

 



--------------------------------------------------------------------------------

 

 

(a) As promptly as possible after dissolution and again after final liquidation,
the liquidating trustee shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed (as applicable).

(b) The liquidating trustee shall pay, satisfy or discharge from Company funds
all of the debts, liabilities and obligations of the Company (including, without
limitation, all costs and expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge of the same, including, without
limitation, the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidating trustee may reasonably determine or
as other required under the Act.

(c) The liquidating trustee may sell any saleable assets of the Company in
connection with such liquidation at a public or private sale and at such price
and on such terms as the liquidating trustee, in its sole discretion, deems
necessary, appropriate or advisable.  Any Member or its Affiliate may purchase
any of the Company’s Assets at such sale; provided, however, that no Member or
its Affiliate may make any such purchase at a private sale, without the prior
written consent of the other Members.

(d) The liquidating trustee shall distribute all remaining Company Assets to the
Members in accordance with Section 11.2.3 by the earlier of (i) the end of the
taxable year of the Company during which the liquidation of the Company occurs,
and (ii) ninety (90) days after the date of the liquidation.

11.2.3 Liquidating Distributions.  Any distributions made in liquidation shall
be applied and distributed as follows:

(a) To the repayment of the debts and liabilities of the Company (including
debts owed to Members or their Affiliates) and payment of the costs and expenses
of such liquidation including the funding of any reserves pursuant to Section
11.2.2; and

(b) The balance of any proceeds from such liquidation shall be distributed to
the Members in accordance with Section 5.1.3.

The liquidating trustee shall cause only cash, evidences of indebtedness and
other securities to be distributed in any liquidation.  The distribution of cash
and other property to a Member in accordance with this Section 11.1 shall
constitute a complete return to such Member of its Capital Contribution and a
complete distribution to the Member of its Membership Interest in the Company
and all the Company’s property.  To the extent that a Member returns funds to
the Company, such Member shall have no claim against any other Member for such
funds.





49

 



--------------------------------------------------------------------------------

 

 



11.3 Termination.  Upon completion of the distribution of Company Assets as
provided in this Article XI, the liquidating trustee shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, make or
cancel any other filings made pursuant to the Act or the Applicable Law and take
such other actions as may be necessary, appropriate or advisable to terminate
the Company.

ARTICLE XII
MISCELLANEOUS PROVISIONS

12.1 Notices.  Every notice, consent or other communication required to be given
pursuant to any provision of this Agreement shall be made in writing (a
“Notice”) and shall be delivered to the recipient Person by (i) personal
delivery, (ii) certified U.S. mail, return receipt requested, postage and
charges prepaid, (iii) same day or next day delivery courier service, or (iv)
facsimile or email transmission, with a confirmation copy sent by one of methods
of delivery set forth in clauses (i), (ii) or (iii), and sent to the applicable
address or facsimile number set forth in this Section below (or to such other
address or facsimile number as the applicable Member may designate from time to
time by delivery of a Notice pursuant to this Section 12.1).  A Notice shall be
deemed to be delivered to the Person to whom such Notice is sent upon (i)
delivery to the address or facsimile number of such Person, provided that such
delivery is made prior to 5:00 p.m. (local time for such Person) on a Business
Day, otherwise the following Business Day; or (ii) the attempted delivery of
such Notice if (A) such Person refuses delivery of such Notice, or (B) such
Person is no longer at such address or facsimile number, and such Person failed
to provide Notice of its current address or facsimile number pursuant to this
Section 12.1.  A Member may change its address or facsimile number for purposes
of this Section 12.1 by providing a Notice to the Company pursuant to Section
12.1 in which case the Hersha Member shall amend Schedule 1 (and provide copies
thereof to the Cindat Member) to reflect such change in address or facsimile
number of a Member.

If to the Cindat Member:

c/o Cindat USA LLC

745 Fifth Avenue, Fifth Floor

New York, New York  10151

Attention:  Rodrigo Real

Telephone:  (212) 471-9660

Email:  rodrigo.real@cindat.com

with a copy to:

Sidley Austin LLP

555 West Fifth Street

Los Angeles, CA  90013

Attn:  Joel Rothstein, Esq.

Email:  joel.rothstein@sidley.com

Phone:  (213) 896-6060





50

 



--------------------------------------------------------------------------------

 

 



If to the Hersha Member:

c/o Hersha Hospitality Trust

510 Walnut Street, 9th Floor

Philadelphia, PA 19106

Attn:  Ashish R. Parikh, Chief Financial Officer

Email:  ashish@hersha.com

Phone:  (215) 238-1046

with a copy to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attn:  James S. Seevers, Jr., Esq.

Email:  jseevers@hunton.com

Phone:  (804) 788-8573

12.2 Time is of the Essence.  Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

12.3 Further Assurances.  The Members agree to execute, acknowledge, deliver,
file, record and publish such further certificates, instruments, agreements and
other documents, and to take all such further action as may be required under
the Act or other Applicable Law, or deemed necessary, appropriate or advisable
in furtherance of the Company’s purposes and the objectives and intentions
underlying this Agreement to the extent the same is not inconsistent with the
terms of this Agreement.

12.4 Effect of Waiver or Consent.  A failure on the part of the Company or any
Member to complain of any act of any other Person or to declare any Person in
default under this Agreement, irrespective of how long such failure continues or
how often such failure occurs, shall not constitute a consent to such act by the
Company or Member or a waiver by the Company or Member of its rights and
remedies with respect to such default unless such waiver is set forth in writing
signed by the Company or Member (as the case may be) or until the applicable
statute-of-limitations period with respect to such default has expired.  Any
written consent to or waiver of any breach or default in the performance by a
Person of its duties, liabilities or obligations under this Agreement shall not
be a consent to or waiver of any other breach or default in the performance by
such Person of the same or any other duty, liability or obligation of such
Person under this Agreement.





51

 



--------------------------------------------------------------------------------

 

 



12.5 WAIVER OF CERTAIN DAMAGES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT OR UNDER APPLICABLE LAW, EACH MEMBER (FOR ITSELF AND ITS LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS) HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES AND DISCLAIMS TO THE FULLEST EXTENT PERMITTED BY LAW ALL RIGHTS TO CLAIM
OR SEEK (WHETHER ON BEHALF OF IT OR THE COMPANY) ANY CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES.

12.6 Governing Law.  This Agreement shall be governed by the laws of the State
of Delaware, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

12.7 Litigation.

(a) FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR THE COURTS OF THE STATE OF DELAWARE.  EACH
MEMBER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR THE COURTS OF THE STATE OF DELAWARE FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH MEMBER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK OR DELAWARE.  EACH MEMBER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.





52

 



--------------------------------------------------------------------------------

 

 



(b) WAIVER OF JURY TRIAL.  EACH OF THE MEMBERS HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY AGREEMENT DELIVERED
OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM
THE TRANSACTIONS CONTEMPLATED BY ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

12.8 Costs of Enforcement.  In the event of any action or proceeding brought by
any party against another under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party which
shall have commenced or instituted the action, suit or proceeding shall dismiss
or discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

12.9 Partial Invalidity.  In the event that any one or more of the phrases,
sentences, sections, articles or sections contained in this Agreement shall be
declared invalid or unenforceable by order, decree or judgment of under the
applicable arbitration, or shall be or become invalid or unenforceable by virtue
of any Applicable Law, the remainder of this Agreement shall be construed as if
such phrases, sentences, sections, articles or sections had not been inserted
except when such construction (i) shall operate as an undue hardship on either
Member or (ii) shall constitute a substantial deviation from the general intent
and purposes of the Members as reflected in this Agreement.  In the event of
either (i) or (ii) above, the Members shall use commercially reasonable efforts
to negotiate a mutually satisfactory amendment to this Agreement to circumvent
such adverse construction.

12.10 Binding Effect; Third Party Beneficiaries.  This Agreement is binding on
and shall inure to the benefit of the Members and their respective heirs, legal
representatives, successors and permitted assigns, and this Agreement shall not
confer any rights or remedies upon any other Person.

12.11 Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

(a) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter.





53

 



--------------------------------------------------------------------------------

 

 



(b) All references in this Agreement to particular articles, sections,
subsections, clauses are references to articles, sections, subsections or
clauses of this Agreement.  All references in this Agreement to particular
exhibits or schedules are references to the exhibits and schedules attached to
this Agreement.

(c) The headings in this Agreement are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(d) Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits or schedules hereto.

(e) The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not be limited to the
provisions of the section or paragraph in which such terms are used.

(f) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without limitation.”

(g) All references to any consent, approval or other action to be taken by “the
Members” shall mean the consent, approval or other action by each of the Members
in the Company which are not in default at the time in question.

(h) Wherever in this Agreement a Person is permitted or required to make a
decision or determination or take an action in its “discretion” or its
“judgment,” that means that such Person may take that decision in its “sole
discretion” or “sole judgment.”  Wherever in this Agreement a Person is
empowered to take or make a decision, direction, consent, vote, determination,
election, action or approval, such Person is entitled to consider, favor and
further only such interests and factors as it desires, including its own
interests, and has no duty or obligation to consider, favor or further any other
interest of the Company or any other Member.  Wherever in this Agreement a
Person is to act in “its discretion,” “in good faith” or under another express
standard, such Person may act under that express standard and is not, and will
not be, subject to any other or different standard arising from this Agreement
or any other agreement contemplated herein or by relevant provisions of law
(including, without limitation, the Act) or in equity or otherwise.





54

 



--------------------------------------------------------------------------------

 

 



(i) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement), other contractual instruments and organization
documents shall be deemed to include all subsequent amendments, supplements,
restatements and other modifications thereof, but only to the extent not
otherwise prohibited by the terms of any Transaction Document, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

12.12 Recitals, Exhibits and Schedules.  The recitals to this Agreement, and all
exhibits and schedules referred to in this Agreement (as amended from time to
time as provided in this Agreement) are incorporated herein by such reference
and made a part of this Agreement.

12.13 Entire Agreement; Amendments to Agreement.  This Agreement sets forth the
entire understanding and agreement of the Members, and supersedes any other
agreements and understandings (written or oral) made among the Members on or
prior to the date of this Agreement with respect to the transaction contemplated
in this Agreement.  No amendment or modification to any terms of this Agreement,
including, without limitation to Exhibits or Schedules hereto (except as
provided in Section 3.2 and Section 12.1 above), or cancellation of this
Agreement, shall be valid unless in writing and signed by all of the Members.

12.14 Facsimile; Counterparts.  The Members may deliver executed signature pages
to this Agreement by facsimile or electronic pdf transmission to the other
Members, which facsimile or electronic pdf copy shall be deemed to be an
original executed signature page; provided, however, that such Member shall
deliver original signature pages to the other party promptly thereafter. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Members had signed the same signature
page.

12.15 Announcements; Rights to Images.

12.15.1 Except as provided herein, no Member shall make any public announcements
regarding this Agreement or the Company or its business; provided, however, that
(a) each Member may consult with and obtain the approval of the other Member
before issuing a press release or other public announcement with respect to this
Agreement or the Company and may issue a press release or make a public
announcement following such consultation and approval, (b) after the initial
press release concerning this Agreement and the Company, the Hersha Member may
make reference to its investment in the Company and the value and performance
thereof in its normal quarterly earnings releases and conference calls and in
investor presentations, (c) Hersha REIT may include such information concerning
the Company and the Hotels as it deems reasonably necessary or appropriate for
inclusion in its filings made pursuant to federal or state securities laws, and
(d) each Member may identify the other Member (and Hersha REIT and the Hotel
Manager in the case of the Hersha Member and Cindat generally with respect to
the Cindat Member) as its “joint venture partner” with respect to its leasehold
interest in each of the Hotels.



55

 



--------------------------------------------------------------------------------

 

 

12.15.2 The Hersha Member shall have the non-exclusive right to use on its
website and in marketing materials photographs of the Hotels without the consent
of the Company or any other Member.

[Signatures on following pages]





56

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Members have duly executed this Agreement as of the date
first set forth above.

CINDAT MEMBER:

CINDAT MANHATTAN HOTEL PORTFOLIO (US) LLC

By:  /s/ Gang Peng

Name:Gang Peng

Its: Authorized Signatory

HERSHA MEMBER:

HCIN NYC LESSEE, LLC

By: /s/ Ashish R. Parikh

Name: Ashish R. Parikh

Title: Authorized Signatory

 

57

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Members, Capital Contributions and Percentage Interests

 

Schedule 1 - 1

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Purchase and Contribution Agreements

 

Schedule 2 - 1

 



--------------------------------------------------------------------------------

 

 

EXHIBIT A

Hotels

﻿





Exhibit A - 1

 



--------------------------------------------------------------------------------

 

 

Legal Descriptions

 

Exhibit A - 2

 



--------------------------------------------------------------------------------

 

 

EXHIBIT B

Schedule of Credit Documents

 

Exhibit B - 1

 



--------------------------------------------------------------------------------

 

 

EXHIBIT C

Form of Asset Management Agreement

 

Exhibit C - 1

 



--------------------------------------------------------------------------------

 

 

EXHIBIT D

Form of Hotel Management Agreements



Exhibit D - 1

 



--------------------------------------------------------------------------------